

 S2372 ENR: John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2372IN THE SENATE OF THE UNITED
		  STATESAN ACTTo establish a permanent community
			 care program for veterans, to establish a commission for the purpose of
			 making recommendations regarding the modernization or realignment of
			 facilities of the Veterans Health Administration, to improve construction
			 of the Department of Veterans Affairs, to make certain improvements in the
			 laws administered by the Secretary of Veterans Affairs relating to the
			 home loan program of the Department of Veterans Affairs, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the John S. McCain III, Daniel K. Akaka, and Samuel R. Johnson VA Maintaining Internal Systems and Strengthening Integrated Outside Networks Act of 2018 or the VA MISSION Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Caring for our VeteransSec. 100. Short title; references to title 38, United States Code.Subtitle A—Developing an Integrated High-Performing NetworkChapter 1—Establishing Community Care ProgramsSec. 101. Establishment of Veterans Community Care Program.Sec. 102. Authorization of agreements between Department of Veterans Affairs and non-Department providers.Sec. 103. Conforming amendments for State veterans homes.Sec. 104. Access standards and standards for quality.Sec. 105. Access to walk-in care.Sec. 106. Strategy regarding the Department of Veterans Affairs High-Performing Integrated Health Care Network.Sec. 107. Applicability of Directive of Office of Federal Contract Compliance Programs.Sec. 108. Prevention of certain health care providers from providing non-Department health care services to veterans.Sec. 109. Remediation of medical service lines.Chapter 2—Paying Providers and Improving CollectionsSec. 111. Prompt payment to providers.Sec. 112. Authority to pay for authorized care not subject to an agreement.Sec. 113. Improvement of authority to recover the cost of services furnished for non-service-connected disabilities.Sec. 114. Processing of claims for reimbursement through electronic interface.Chapter 3—Education and Training ProgramsSec. 121. Education program on health care options.Sec. 122. Training program for administration of non-Department of Veterans Affairs health care.Sec. 123. Continuing medical education for non-Department medical professionals.Chapter 4—Other Matters Relating to Non-Department of Veterans Affairs ProvidersSec. 131. Establishment of processes to ensure safe opioid prescribing practices by non-Department of Veterans Affairs health care providers.Sec. 132. Improving information sharing with community providers.Sec. 133. Competency standards for non-Department of Veterans Affairs health care providers.Sec. 134. Department of Veterans Affairs participation in national network of State-based prescription drug monitoring programs.Chapter 5—Other Non-Department Health Care MattersSec. 141. Plans for Use of Supplemental Appropriations Required.Sec. 142. Veterans Choice Fund flexibility.Sec. 143. Sunset of Veterans Choice Program.Sec. 144. Conforming amendments.Subtitle B—Improving Department of Veterans Affairs Health Care DeliverySec. 151. Licensure of health care professionals of the Department of Veterans Affairs providing treatment via telemedicine.Sec. 152. Authority for Department of Veterans Affairs Center for Innovation for Care and Payment.Sec. 153. Authorization to provide for operations on live donors for purposes of conducting transplant procedures for veterans.Subtitle C—Family CaregiversSec. 161. Expansion of family caregiver program of Department of Veterans Affairs.Sec. 162. Implementation of information technology system of Department of Veterans Affairs to assess and improve the family caregiver program.Sec. 163. Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs.Title II—VA Asset and Infrastructure ReviewSubtitle A—Asset and Infrastructure ReviewSec. 201. Short title.Sec. 202. The Commission.Sec. 203. Procedure for making recommendations.Sec. 204. Actions regarding infrastructure and facilities of the Veterans Health Administration.Sec. 205. Implementation.Sec. 206. Department of Veterans Affairs Asset and Infrastructure Review Account.Sec. 207. Congressional consideration of Commission report.Sec. 208. Other matters.Sec. 209. Definitions.Subtitle B—Other Infrastructure MattersSec. 211. Improvement to training of construction personnel.Sec. 212. Review of enhanced use leases.Sec. 213. Assessment of health care furnished by the Department to veterans who live in the Pacific territories.Title III—Improvements to Recruitment of Health Care ProfessionalsSec. 301. Designated scholarships for physicians and dentists under Department of Veterans Affairs Health Professional Scholarship Program.Sec. 302. Increase in maximum amount of debt that may be reduced under Education Debt Reduction Program of Department of Veterans Affairs.Sec. 303. Establishing the Department of Veterans Affairs Specialty Education Loan Repayment Program.Sec. 304. Veterans healing veterans medical access and scholarship program.Sec. 305. Bonuses for recruitment, relocation, and retention.Sec. 306. Inclusion of Vet Center employees in Education Debt Reduction Program of Department of Veterans Affairs.Title IV—Health Care in Underserved AreasSec. 401. Development of criteria for designation of certain medical facilities of the Department of Veterans Affairs as underserved facilities and plan to address problem of underserved facilities.Sec. 402. Pilot program to furnish mobile deployment teams to underserved facilities.Sec. 403. Pilot program on graduate medical education and residency.Title V—Other MattersSec. 501. Annual report on performance awards and bonuses awarded to certain high-level employees of the department.Sec. 502. Role of podiatrists in Department of Veterans Affairs.Sec. 503. Definition of major medical facility project.Sec. 504. Authorization of certain major medical facility projects of the Department of Veterans Affairs.Sec. 505. Department of Veterans Affairs personnel transparency.Sec. 506. Program on establishment of peer specialists in patient aligned care team settings within medical centers of Department of Veterans Affairs.Sec. 507. Department of Veterans Affairs medical scribe pilot program.Sec. 508. Extension of requirement to collect fees for housing loans guaranteed by Secretary of Veterans Affairs.Sec. 509. Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain veterans covered by Medicaid plans for services furnished by nursing facilities.Sec. 510. Appropriation of amounts.Sec. 511. Technical correction.Sec. 512. Budgetary effects. ICaring for our Veterans 100.Short title; references to title 38, United States Code (a)Short titleThis title may be cited as the Caring for Our Veterans Act of 2018.
 (b)References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this title an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
				ADeveloping an Integrated High-Performing Network
				1Establishing Community Care Programs
					101.Establishment of Veterans Community Care Program
						(a)Establishment of program
 (1)In generalSection 1703 is amended to read as follows:  1703.Veterans Community Care Program (a)In general(1)There is established a program to furnish hospital care, medical services, and extended care services to covered veterans through health care providers specified in subsection (c).
 (2)The Secretary shall coordinate the furnishing of hospital care, medical services, and extended care services under this section to covered veterans, including coordination of, at a minimum, the following:
 (A)Ensuring the scheduling of medical appointments in a timely manner and the establishment of a mechanism to receive medical records from non-Department providers.
 (B)Ensuring continuity of care and services. (C)Ensuring coordination among regional networks if the covered veteran accesses care and services in a different network than the regional network in which the covered veteran resides.
 (D)Ensuring that covered veterans do not experience a lapse in care resulting from errors or delays by the Department or its contractors or an unusual or excessive burden in accessing hospital care, medical services, or extended care services.
 (3)A covered veteran may only receive care or services under this section upon the authorization of such care or services by the Secretary.
 (b)Covered veteransFor purposes of this section, a covered veteran is any veteran who— (1)is enrolled in the system of annual patient enrollment established and operated under section 1705 of this title; or
 (2)is not enrolled in such system but is otherwise entitled to hospital care, medical services, or extended care services under subsection (c)(2) of such section.
 (c)Health care providers specifiedHealth care providers specified in this subsection are the following: (1)Any health care provider that is participating in the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including any physician furnishing services under such a program.
 (2)The Department of Defense. (3)The Indian Health Service.
 (4)Any Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))).
 (5)Any health care provider not otherwise covered under any of paragraphs (1) through (4) that meets criteria established by the Secretary for purposes of this section.
 (d)Conditions under which care is required To be furnished through non-Department providers(1)The Secretary shall, subject to the availability of appropriations, furnish hospital care, medical services, and extended care services to a covered veteran through health care providers specified in subsection (c) if—
 (A)the Department does not offer the care or services the veteran requires; (B)the Department does not operate a full-service medical facility in the State in which the covered veteran resides;
 (C)(i)the covered veteran was an eligible veteran under section 101(b)(2)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) as of the day before the date of the enactment of the Caring for Our Veterans Act of 2018;
 (ii)continues to reside in a location that would qualify the veteran for eligibility under such section; and
 (iii)either— (I)resides in one of the five States with the lowest population density as determined by data from the 2010 decennial census; or
 (II)resides in a State not described in subclause (I) and— (aa)received care or services under this title in the year preceding the enactment of the Caring for Our Veterans Act of 2018; and
 (bb)is seeking care or services within 2 years of the date of the enactment of the Caring for Our Veterans Act of 2018; (D)the covered veteran has contacted the Department to request care or services and the Department is not able to furnish such care or services in a manner that complies with designated access standards developed by the Secretary under section 1703B of this title; or
 (E)the covered veteran and the covered veteran’s referring clinician agree that furnishing care and services through a non-Department entity or provider would be in the best medical interest of the covered veteran based upon criteria developed by the Secretary.
 (2)The Secretary shall ensure that the criteria developed under paragraph (1)(E) include consideration of the following:
 (A)The distance between the covered veteran and the facility that provides the hospital care, medical services, or extended care services the veteran needs.
 (B)The nature of the hospital care, medical services, or extended care services required. (C)The frequency that the hospital care, medical services, or extended care services needs to be furnished.
 (D)The timeliness of available appointments for the hospital care, medical services, or extended care services the veteran needs.
 (E)Whether the covered veteran faces an unusual or excessive burden to access hospital care, medical services, or extended care services from the Department medical facility where a covered veteran seeks hospital care, medical services, or extended care services, which shall include consideration of the following:
 (i)Whether the covered veteran faces an excessive driving distance, geographical challenge, or environmental factor that impedes the access of the covered veteran.
 (ii)Whether the hospital care, medical services, or extended care services sought by the veteran is provided by a medical facility of the Department that is reasonably accessible to a covered veteran.
 (iii)Whether a medical condition of the covered veteran affects the ability of the covered veteran to travel.
 (iv)Whether there is compelling reason, as determined by the Secretary, that the veteran needs to receive hospital care, medical services, or extended care services from a medical facility other than a medical facility of the Department.
 (v)Such other considerations as the Secretary considers appropriate. (3)If the Secretary has determined that the Department does not offer the care or services the covered veteran requires under subparagraph (A) of paragraph (1), that the Department does not operate a full-service medical facility in the State in which the covered veteran resides under subparagraph (B) of such paragraph, that the covered veteran is described under subparagraph (C) of such paragraph, or that the Department is not able to furnish care or services in a manner that complies with designated access standards developed by the Secretary under section 1703B of this title under subparagraph (D) of such paragraph, the decision to receive hospital care, medical services, or extended care services under such subparagraphs from a health care provider specified in subsection (c) shall be at the election of the veteran.
 (e)Conditions under which care is authorized To be furnished through non-Department providers(1)(A)The Secretary may furnish hospital care, medical services, or extended care services through a health care provider specified in subsection (c) to a covered veteran served by a medical service line of the Department that the Secretary has determined is not providing care that complies with the standards for quality the Secretary shall establish under section 1703C.
 (B)In carrying out subparagraph (A), the Secretary shall— (i)measure timeliness of the medical service line at a facility of the Department when compared with the same medical service line at different Department facilities; and
 (ii)measure quality at a medical service line of a facility of the Department by comparing it with two or more distinct and appropriate quality measures at non-Department medical service lines.
 (C)(i)The Secretary may not concurrently furnish hospital care, medical services, or extended care services under subparagraph (A) with respect to more than three medical service lines described in such subparagraph at any one health care facility of the Department.
 (ii)The Secretary may not concurrently furnish hospital care, medical services, or extended care services under subparagraph (A) with respect to more than 36 medical service lines nationally described in such subparagraph.
 (2)The Secretary may limit the types of hospital care, medical services, or extended care services covered veterans may receive under paragraph (1) in terms of the length of time such care and services will be available, the location at which such care and services will be available, and the clinical care and services that will be available.
 (3)(A)Except as provided for in subparagraph (B), the hospital care, medical services, and extended care services authorized under paragraph (1) with respect to a medical service line shall cease when the remediation described in section 1706A with respect to such medical service line is complete.
 (B)The Secretary shall ensure continuity and coordination of care for any veteran who elects to receive care or services under paragraph (1) from a health care provider specified in subsection (c) through the completion of an episode of care.
 (4)The Secretary shall publish in the Federal Register, and shall take all reasonable steps to provide direct notice to covered veterans affected under this subsection, at least once each year stating the time period during which such care and services will be available, the location or locations where such care and services will be available, and the clinical services available at each location under this subsection in accordance with regulations the Secretary shall prescribe.
 (5)When the Secretary exercises the authority under paragraph (1), the decision to receive care or services under such paragraph from a health care provider specified in subsection (c) shall be at the election of the covered veteran.
 (f)Review of decisionsThe review of any decision under subsection (d) or (e) shall be subject to the Department’s clinical appeals process, and such decisions may not be appealed to the Board of Veterans’ Appeals.
 (g)Tiered network(1)To promote the provision of high-quality and high-value hospital care, medical services, and extended care services under this section, the Secretary may develop a tiered provider network of eligible providers based on criteria established by the Secretary for purposes of this section.
 (2)In developing a tiered provider network of eligible providers under paragraph (1), the Secretary shall not prioritize providers in a tier over providers in any other tier in a manner that limits the choice of a covered veteran in selecting a health care provider specified in subsection (c) for receipt of hospital care, medical services, or extended care services under this section.
 (h)Contracts To establish networks of health care providers(1)The Secretary shall enter into consolidated, competitively bid contracts to establish networks of health care providers specified in paragraphs (1) and (5) of subsection (c) for purposes of providing sufficient access to hospital care, medical services, or extended care services under this section.
 (2)(A)The Secretary shall, to the extent practicable, ensure that covered veterans are able to make their own appointments using advanced technology.
 (B)To the extent practicable, the Secretary shall be responsible for the scheduling of appointments for hospital care, medical services, and extended care services under this section.
 (3)(A)The Secretary may terminate a contract with an entity entered into under paragraph (1) at such time and upon such notice to the entity as the Secretary may specify for purposes of this section, if the Secretary notifies the appropriate committees of Congress that, at a minimum—
 (i)the entity— (I)failed to comply substantially with the provisions of the contract or with the provisions of this section and the regulations prescribed under this section;
 (II)failed to comply with the access standards or the standards for quality established by the Secretary;
 (III)is excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a);
 (IV)is identified as an excluded source on the list maintained in the System for Award Management, or any successor system; or
 (V)has been convicted of a felony or other serious offense under Federal or State law and the continued participation of the entity would be detrimental to the best interests of veterans or the Department;
 (ii)it is reasonable to terminate the contract based on the health care needs of veterans; or (iii)it is reasonable to terminate the contract based on coverage provided by contracts or sharing agreements entered into under authorities other than this section.
 (B)Nothing in subparagraph (A) may be construed to restrict the authority of the Secretary to terminate a contract entered into under paragraph (1) under any other provision of law.
 (4)Whenever the Secretary provides notice to an entity that the entity is failing to meet contractual obligations entered into under paragraph (1), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on such failure. Such report shall include the following:
 (A)An explanation of the reasons for providing such notice. (B)A description of the effect of such failure, including with respect to cost, schedule, and requirements.
 (C)A description of the actions taken by the Secretary to mitigate such failure. (D)A description of the actions taken by the contractor to address such failure.
 (E)A description of any effect on the community provider market for veterans in the affected area. (5)(A)The Secretary shall instruct each entity awarded a contract under paragraph (1) to recognize and accept, on an interim basis, the credentials and qualifications of health care providers who are authorized to furnish hospital care and medical services to veterans under a community care program of the Department in effect as of the day before the date of the enactment of the Caring for Our Veterans Act of 2018, including under the Patient-Centered Community Care Program and the Veterans Choice Program under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note), as qualified providers under the program established under this section.
 (B)The interim acceptance period under subparagraph (A) shall be determined by the Secretary based on the following criteria:
 (i)With respect to a health care provider, when the current certification agreement for the health care provider expires.
 (ii)Whether the Department has enacted certification and eligibility criteria and regulatory procedures by which non-Department providers will be authorized under this section.
 (6)The Secretary shall establish a system or systems for monitoring the quality of care provided to covered veterans through a network under this subsection and for assessing the quality of hospital care, medical services, and extended care services furnished through such network before the renewal of the contract for such network.
 (i)Payment rates for care and services(1)Except as provided in paragraph (2), and to the extent practicable, the rate paid for hospital care, medical services, or extended care services under any provision in this title may not exceed the rate paid by the United States to a provider of services (as defined in section 1861(u) of the Social Security Act (42 U.S.C. 1395x(u))) or a supplier (as defined in section 1861(d) of such Act (42 U.S.C. 1395x(d))) under the Medicare program under title XI or title XVIII of the Social Security Act (42 U.S.C. 1301 et seq.), including section 1834 of such Act (42 U.S.C. 1395m), for the same care or services.
 (2)(A)A higher rate than the rate paid by the United States as described in paragraph (1) may be negotiated with respect to the furnishing of care or services to a covered veteran who resides in a highly rural area.
 (B)In this paragraph, the term highly rural area means an area located in a county that has fewer than seven individuals residing in that county per square mile.
 (3)With respect to furnishing care or services under this section in Alaska, the Alaska Fee Schedule of the Department of Veterans Affairs shall be followed, except for when another payment agreement, including a contract or provider agreement, is in effect.
 (4)With respect to furnishing hospital care, medical services, or extended care services under this section in a State with an All-Payer Model Agreement under section 1814(b)(3) of the Social Security Act (42 U.S.C. 1395f(b)(3)) that became effective on or after January 1, 2014, the Medicare payment rates under paragraph (2)(A) shall be calculated based on the payment rates under such agreement.
 (5)Notwithstanding paragraph (1), the Secretary may incorporate, to the extent practicable, the use of value-based reimbursement models to promote the provision of high-quality care.
 (6)With respect to hospital care, medical services, or extended care services for which there is not a rate paid under the Medicare program as described in paragraph (1), the rate paid for such care or services shall be determined by the Secretary.
 (j)Treatment of other health plan contractsIn any case in which a covered veteran is furnished hospital care, medical services, or extended care services under this section for a non-service-connected disability described in subsection (a)(2) of section 1729 of this title, the Secretary shall recover or collect reasonable charges for such care or services from a health plan contract described in section 1729 in accordance with such section.
 (k)Payment by veteranA covered veteran shall not pay a greater amount for receiving care or services under this section than the amount the veteran would pay for receiving the same or comparable care or services at a medical facility of the Department or from a health care provider of the Department.
 (l)Transplant authority for improved access(1)In the case of a covered veteran described in paragraph (2), the Secretary shall determine whether to authorize an organ or bone marrow transplant for that covered veteran at a non-Department facility.
 (2)A covered veteran described in this paragraph— (A)requires an organ or bone marrow transplant; and
 (B)has, in the opinion of the primary care provider of the veteran, a medically compelling reason to travel outside the region of the Organ Procurement and Transplantation Network, established under section 372 of the National Organ Transplantation Act (Public Law 98–507; 42 U.S.C. 274), in which the veteran resides, to receive such transplant.
 (m)Monitoring of care provided(1)(A)Not later than 540 days after the date of the enactment of the Caring for Our Veterans Act of 2018, and not less frequently than annually thereafter, the Secretary shall submit to appropriate committees of Congress a review of the types and frequency of care sought under subsection (d).
 (B)The review submitted under subparagraph (A) shall include an assessment of the following: (i)The top 25 percent of types of care and services most frequently provided under subsection (d) due to the Department not offering such care and services.
 (ii)The frequency such care and services were sought by covered veterans under this section. (iii)An analysis of the reasons the Department was unable to provide such care and services.
 (iv)Any steps the Department took to provide such care and services at a medical facility of the Department.
 (v)The cost of such care and services. (2)In monitoring the hospital care, medical services, and extended care services furnished under this section, the Secretary shall do the following:
 (A)With respect to hospital care, medical services, and extended care services furnished through provider networks established under subsection (i)—
 (i)compile data on the types of hospital care, medical services, and extended care services furnished through such networks and how many patients used each type of care and service;
 (ii)identify gaps in hospital care, medical services, or extended care services furnished through such networks;
 (iii)identify how such gaps may be fixed through new contracts within such networks or changes in the manner in which hospital care, medical services, or extended care services are furnished through such networks;
 (iv)assess the total amounts spent by the Department on hospital care, medical services, and extended care services furnished through such networks;
 (v)assess the timeliness of the Department in referring hospital care, medical services, and extended care services to such networks; and
 (vi)assess the timeliness of such networks in— (I)accepting referrals; and
 (II)scheduling and completing appointments. (B)Report the number of medical service lines the Secretary has determined under subsection (e)(1) not to be providing hospital care, medical services, or extended care services that comply with the standards for quality established by the Secretary.
 (C)Assess the use of academic affiliates and centers of excellence of the Department to furnish hospital care, medical services, and extended care services to covered veterans under this section.
 (D)Assess the hospital care, medical services, and extended care services furnished to covered veterans under this section by medical facilities operated by Federal agencies other than the Department.
 (3)Not later than 540 days after the date of the enactment of the Caring for Our Veterans Act of 2018 and not less frequently than once each year thereafter, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the information gathered under paragraph (2).
 (n)Prohibition on certain limitations(1)The Secretary shall not limit the types of hospital care, medical services, or extended care services covered veterans may receive under this section if it is in the best medical interest of the veteran to receive such hospital care, medical services, or extended care services, as determined by the veteran and the veteran’s health care provider.
 (2)No provision in this section may be construed to alter or modify any other provision of law establishing specific eligibility criteria for certain hospital care, medical services, or extended care services.
 (o)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term medical service line means a clinic within a Department medical center.. (2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by striking the item relating to section 1703 and inserting the following new item:
								1703. Veterans Community Care Program..
 (b)Effective dateSection 1703 of title 38, United States Code, as amended by subsection (a), shall take effect on the later of—
 (1)the date that is 30 days after the date on which the Secretary of Veterans Affairs submits the report required under section 101(q)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note); or
 (2)the date on which the Secretary promulgates regulations pursuant to subsection (c). (c)Regulations (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall promulgate regulations to carry out section 1703 of title 38, United States Code, as amended by subsection (a) of this section.
							(2)Updates
 (A)PeriodicBefore promulgating the regulations required under paragraph (1), the Secretary shall provide to the appropriate committees of Congress periodic updates to confirm the progress of the Secretary toward developing such regulations.
 (B)First updateThe first update under subparagraph (A) shall occur no later than 120 days from the date of the enactment of this Act.
 (C)Appropriate committees of Congress definedIn this paragraph, the term appropriate committees of Congress means— (i)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (ii)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
									(d)Continuity of existing agreements
 (1)In generalNotwithstanding section 1703 of title 38, United States Code, as amended by subsection (a), the Secretary of Veterans Affairs shall continue all contracts, memorandums of understanding, memorandums of agreements, and other arrangements that were in effect on the day before the date of the enactment of this Act between the Department of Veterans Affairs and the American Indian and Alaska Native health care systems as established under the terms of the Department of Veterans Affairs and Indian Health Service Memorandum of Understanding, signed October 1, 2010, the National Reimbursement Agreement, signed December 5, 2012, arrangements under section 405 of the Indian Health Care Improvement Act (25 U.S.C. 1645), and agreements entered into under sections 102 and 103 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146).
 (2)ModificationsParagraph (1) shall not be construed to prohibit the Secretary and the parties to the contracts, memorandums of understanding, memorandums of agreements, and other arrangements described in such paragraph from making such changes to such contracts, memorandums of understanding, memorandums of agreements, and other arrangements as may be otherwise authorized pursuant to other provisions of law or the terms of the contracts, memorandums of understanding, memorandums of agreements, and other arrangements.
							102.Authorization of agreements between Department of Veterans Affairs and non-Department providers
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1703 the following new section:  1703A.Agreements with eligible entities or providers; certification processes (a)Agreements authorized(1)(A)When hospital care, a medical service, or an extended care service required by a veteran who is entitled to such care or service under this chapter is not feasibly available to the veteran from a facility of the Department or through a contract or sharing agreement entered into pursuant to another provision of law, the Secretary may furnish such care or service to such veteran through an agreement under this section with an eligible entity or provider to provide such hospital care, medical service, or extended care service.
 (B)An agreement entered into under this section to provide hospital care, a medical service, or an extended care service shall be known as a Veterans Care Agreement.
 (C)For purposes of subparagraph (A), hospital care, a medical service, or an extended care service may be considered not feasibly available to a veteran from a facility of the Department or through a contract or sharing agreement described in such subparagraph when the Secretary determines the veteran's medical condition, the travel involved, the nature of the care or services required, or a combination of these factors make the use of a facility of the Department or a contract or sharing agreement described in such subparagraph impracticable or inadvisable.
 (D)A Veterans Care Agreement may be entered into by the Secretary or any Department official authorized by the Secretary.
 (2)(A)Subject to subparagraph (B), the Secretary shall review each Veterans Care Agreement of material size, as determined by the Secretary or set forth in paragraph (3), for hospital care, a medical service, or an extended care service to determine whether it is feasible and advisable to provide such care or service within a facility of the Department or by contract or sharing agreement entered into pursuant to another provision of law and, if so, take action to do so.
 (B)(i)The Secretary shall review each Veterans Care Agreement of material size that has been in effect for at least 6 months within the first 2 years of its taking effect, and not less frequently than once every 4 years thereafter.
 (ii)If a Veterans Care Agreement has not been in effect for at least 6 months by the date of the review required by subparagraph (A), the agreement shall be reviewed during the next cycle required by subparagraph (A), and such review shall serve as its review within the first 2 years of its taking effect for purposes of clause (i).
 (3)(A)In fiscal year 2019 and in each fiscal year thereafter, in addition to such other Veterans Care Agreements as the Secretary may determine are of material size, a Veterans Care Agreement for the purchase of extended care services that exceeds $5,000,000 annually shall be considered of material size.
 (B)From time to time, the Secretary may publish a notice in the Federal Register to adjust the dollar amount specified in subparagraph (A) to account for changes in the cost of health care based upon recognized health care market surveys and other available data.
 (b)Eligible entities and providersFor purposes of this section, an eligible entity or provider is— (1)any provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a)) and any physician or other supplier who has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h));
 (2)any provider participating under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.); (3)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002));
 (4)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)); or
 (5)any entity or provider not described in paragraph (1) or (2) of this subsection that the Secretary determines to be eligible pursuant to the certification process described in subsection (c).
 (c)Eligible entity or provider certification processThe Secretary shall establish by regulation a process for the certification of eligible entities or providers or recertification of eligible entities or providers under this section. Such a process shall, at a minimum—
 (1)establish deadlines for actions on applications for certification; (2)set forth standards for an approval or denial of certification, duration of certification, revocation of an eligible entity or provider’s certification, and recertification of eligible entities or providers;
 (3)require the denial of certification if the Secretary determines the eligible entity or provider is excluded from participation in a Federal health care program under section 1128 or section 1128A of the Social Security Act (42 U.S.C. 1320a–7 or 1320a–7a) or is currently identified as an excluded source on the System for Award Management Exclusions list described in part 9 of title 48, Code of Federal Regulations, and part 180 of title 2 of such Code, or successor regulations;
 (4)establish procedures for screening eligible entities or providers according to the risk of fraud, waste, and abuse that are similar to the standards under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(2)(B)) and section 9.104 of title 48, Code of Federal Regulations, or successor regulations; and
 (5)incorporate and apply the restrictions and penalties set forth in chapter 21 of title 41 and treat this section as a procurement program only for purposes of applying such provisions.
 (d)RatesTo the extent practicable, the rates paid by the Secretary for hospital care, medical services, and extended care services provided under a Veterans Care Agreement shall be in accordance with the rates paid by the United States under section 1703(i) of this title.
 (e)Terms of Veterans Care Agreements(1)Pursuant to regulations promulgated under subsection (k), the Secretary may define the requirements for providers and entities entering into agreements under this section based upon such factors as the number of patients receiving care or services, the number of employees employed by the entity or provider furnishing such care or services, the amount paid by the Secretary to the provider or entity, or other factors as determined by the Secretary.
 (2)To furnish hospital care, medical services, or extended care services under this section, an eligible entity or provider shall agree—
 (A)to accept payment at the rates established in regulations prescribed under this section; (B)that payment by the Secretary under this section on behalf of a veteran to a provider of services or care shall, unless rejected and refunded by the provider within 30 days of receipt, constitute payment in full and extinguish any liability on the part of the veteran for the treatment or care provided, and no provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate this requirement;
 (C)to provide only the care and services authorized by the Department under this section and to obtain the prior written consent of the Department to furnish care or services outside the scope of such authorization;
 (D)to bill the Department in accordance with the methodology outlined in regulations prescribed under this section;
 (E)to not seek to recover or collect from a health plan contract or third party, as those terms are defined in section 1729 of this title, for any care or service that is furnished or paid for by the Department;
 (F)to provide medical records to the Department in the time frame and format specified by the Department; and
 (G)to meet such other terms and conditions, including quality of care assurance standards, as the Secretary may specify in regulation.
 (f)Discontinuation or nonrenewal of a Veterans Care Agreement(1)An eligible entity or provider may discontinue a Veterans Care Agreement at such time and upon such notice to the Secretary as may be provided in regulations prescribed under this section.
 (2)The Secretary may discontinue a Veterans Care Agreement with an eligible entity or provider at such time and upon such reasonable notice to the eligible entity or provider as may be specified in regulations prescribed under this section, if an official designated by the Secretary—
 (A)has determined that the eligible entity or provider failed to comply substantially with the provisions of the Veterans Care Agreement, or with the provisions of this section or regulations prescribed under this section;
 (B)has determined the eligible entity or provider is excluded from participation in a Federal health care program under section 1128 or section 1128A of the Social Security Act (42 U.S.C. 1320a–7 or 1320a–7a) or is identified on the System for Award Management Exclusions list as provided in part 9 of title 48, Code of Federal Regulations, and part 180 of title 2 of such Code, or successor regulations;
 (C)has ascertained that the eligible entity or provider has been convicted of a felony or other serious offense under Federal or State law and determines the eligible entity or provider’s continued participation would be detrimental to the best interests of veterans or the Department; or
 (D)has determined that it is reasonable to terminate the agreement based on the health care needs of a veteran.
 (g)Quality of careThe Secretary shall establish a system or systems for monitoring the quality of care provided to veterans through Veterans Care Agreements and for assessing the quality of hospital care, medical services, and extended care services furnished by eligible entities and providers before the renewal of Veterans Care Agreements.
 (h)Disputes(1)The Secretary shall promulgate administrative procedures for eligible entities and providers to present all disputes arising under or related to Veterans Care Agreements.
 (2)Such procedures constitute the eligible entities’ and providers’ exhaustive and exclusive administrative remedies.
 (3)Eligible entities or providers must first exhaust such administrative procedures before seeking any judicial review under section 1346 of title 28 (known as the Tucker Act).
 (4)Disputes under this section must pertain to either the scope of authorization under the Veterans Care Agreement or claims for payment subject to the Veterans Care Agreement and are not claims for the purposes of such laws that would otherwise require application of sections 7101 through 7109 of title 41, United States Code.
 (i)Applicability of other provisions of law(1)A Veterans Care Agreement may be authorized by the Secretary or any Department official authorized by the Secretary, and such action shall not be treated as—
 (A)an award for the purposes of such laws that would otherwise require the use of competitive procedures for the furnishing of care and services; or
 (B)a Federal contract for the acquisition of goods or services for purposes of any provision of Federal law governing Federal contracts for the acquisition of goods or services except section 4706(d) of title 41.
 (2)(A)Except as provided in the agreement itself, in subparagraph (B), and unless otherwise provided in this section or regulations prescribed pursuant to this section, an eligible entity or provider that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (B)An eligible entity or provider that enters into an agreement under this section is subject to— (i)all laws regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties; and
 (ii)all laws that protect against employment discrimination or that otherwise ensure equal employment opportunities.
 (3)Notwithstanding paragraph (2)(B)(i), an eligible entity or provider that enters into an agreement under this section shall not be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41 (commonly known as the McNamara-O'Hara Service Contract Act of 1965).
 (j)Parity of treatmentEligibility for hospital care, medical services, and extended care services furnished to any veteran pursuant to a Veterans Care Agreement shall be subject to the same terms as though provided in a facility of the Department, and provisions of this chapter applicable to veterans receiving such care and services in a facility of the Department shall apply to veterans treated under this section.
 (k)RulemakingThe Secretary shall promulgate regulations to carry out this section.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1703 the following new item:
							1703A. Agreements with eligible entities or providers; certification processes..
						103.Conforming amendments for State veterans homes
 (a)In generalSection 1745(a) is amended— (1)in paragraph (1), by striking (or agreement under section 1720(c)(1) of this title) and inserting (or an agreement); and
 (2)by adding at the end the following new paragraph:  (4)(A)An agreement under this section may be authorized by the Secretary or any Department official authorized by the Secretary, and any such action is not an award for purposes of such laws that would otherwise require the use of competitive procedures for the furnishing of hospital care, medical services, and extended care services.
 (B)(i)Except as provided in the agreement itself, in clause (ii), and unless otherwise provided in this section or regulations prescribed pursuant to this section, a State home that enters into an agreement under this section is not subject to, in the carrying out of the agreement, any provision of law to which providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) are not subject.
 (ii)A State home that enters into an agreement under this section is subject to— (I)all provisions of law regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties;
 (II)all provisions of law that protect against employment discrimination or that otherwise ensure equal employment opportunities; and
 (III)all provisions in subchapter V of chapter 17 of this title. (iii)Notwithstanding subparagraph (B)(ii)(I), a State home that enters into an agreement under this section may not be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41 (known as the McNamara-O’Hara Service Contract Act of 1965)..
 (b)Effective dateThe amendment made by subsection (a) shall apply to care provided on or after the effective date of regulations issued by the Secretary of Veterans Affairs to carry out this section.
						104.Access standards and standards for quality
 (a)In generalSubchapter I of chapter 17, as amended by section 102, is further amended by inserting after section 1703A the following new sections:
							
								1703B.Access standards
 (a)(1)The Secretary shall establish access standards for furnishing hospital care, medical services, or extended care services to covered veterans for the purposes of section 1703(d).
 (2)The Secretary shall ensure that the access standards established under paragraph (1) define such categories of care to cover all care and services within the medical benefits package of the Department of Veterans Affairs.
 (b)The Secretary shall ensure that the access standards provide covered veterans, employees of the Department, and health care providers in the network established under section 1703(h) with relevant comparative information that is clear, useful, and timely, so that covered veterans can make informed decisions regarding their health care.
 (c)The Secretary shall consult with all pertinent Federal entities (including the Department of Defense, the Department of Health and Human Services, and the Centers for Medicare & Medicaid Services), entities in the private sector, and other nongovernmental entities in establishing access standards.
 (d)(1)Not later than 270 days after the date of the enactment of the Caring for Our Veterans Act of 2018, the Secretary shall submit to the appropriate committees of Congress a report detailing the access standards.
 (2)(A)Before submitting the report required under paragraph (1), the Secretary shall provide periodic updates to the appropriate committees of Congress to confirm the Department’s progress towards developing the access standards required by this section.
 (B)The first update under subparagraph (A) shall occur no later than 120 days from the date of the enactment of the Caring for Our Veterans Act of 2018.
 (3)Not later than 540 days after the date on which the Secretary implements the access standards established under subsection (a), the Secretary shall submit to the appropriate committees of Congress a report detailing the implementation of and compliance with such access standards by Department and non-Department entities or providers.
 (e)Not later than 3 years after the date on which the Secretary establishes access standards under subsection (a) and not less frequently than once every 3 years thereafter, the Secretary shall—
 (1)conduct a review of such standards; and (2)submit to the appropriate committees of Congress a report on the findings and any modification to the access standards with respect to the review conducted under paragraph (1).
 (f)The Secretary shall ensure health care providers specified under section 1703(c) are able to comply with the applicable access standards established by the Secretary.
 (g)The Secretary shall publish in the Federal Register and on an internet website of the Department the designated access standards established under this section for purposes of section 1703(d)(1)(D).
 (h)(1)Consistent with paragraphs (1)(D) and (3) of section 1703(d), covered veterans may contact the Department at any time to request a determination regarding whether they are eligible to receive care and services from a non-Department entity or provider based on the Department being unable to furnish such care and services in a manner that complies with the designated access standards established under this section.
 (2)The Secretary shall establish a process to review such requests from covered veterans to determine whether—
 (A)the requested care is clinically necessary; and (B)the Department is able to provide such care in a manner that complies with designated access standards established under this section.
 (3)The Secretary shall promptly respond to any such request by a covered veteran. (i)(1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term covered veterans refers to veterans described in section 1703(b) of this title. 1703C.Standards for quality (a)In general(1)The Secretary shall establish standards for quality regarding hospital care, medical services, and extended care services furnished by the Department pursuant to this title, including through non-Department health care providers pursuant to section 1703 of this title.
 (2)In establishing standards for quality under paragraph (1), the Secretary shall consider existing health quality measures that are applied to public and privately sponsored health care systems with the purpose of providing covered veterans relevant comparative information to make informed decisions regarding their health care.
 (3)The Secretary shall collect and consider data for purposes of establishing the standards under paragraph (1). Such data collection shall include—
 (A)after consultation with veterans service organizations and other key stakeholders on survey development or modification of an existing survey, a survey of veterans who have used hospital care, medical services, or extended care services furnished by the Veterans Health Administration during the most recent 2-year period to assess the satisfaction of the veterans with service and quality of care; and
 (B)datasets that include, at a minimum, elements relating to the following: (i)Timely care.
 (ii)Effective care. (iii)Safety, including, at a minimum, complications, readmissions, and deaths.
 (iv)Efficiency. (4)The Secretary shall consult with all pertinent Federal entities (including the Department of Defense, the Department of Health and Human Services, and the Centers for Medicare & Medicaid Services), entities in the private sector, and other nongovernmental entities in establishing standards for quality.
 (5)(A)Not later than 270 days after the date of the enactment of the Caring for Our Veterans Act of 2018, the Secretary shall submit to the appropriate committees of Congress a report detailing the standards for quality.
 (B)(i)Before submitting the report required under subparagraph (A), the Secretary shall provide periodic updates to the appropriate committees of Congress to confirm the Department’s progress towards developing the standards for quality required by this section.
 (ii)The first update under clause (i) shall occur no later than 120 days from the date of the enactment of the Caring for Our Veterans Act of 2018.
 (b)Publication and consideration of public comments(1)Not later than 1 year after the date on which the Secretary establishes standards for quality under subsection (a), the Secretary shall publish the quality rating of medical facilities of the Department in the publicly available Hospital Compare website through the Centers for Medicare & Medicaid Services for the purpose of providing veterans with information that allows them to compare performance measure information among Department and non-Department health care providers.
 (2)Not later than 2 years after the date on which the Secretary establishes standards for quality under subsection (a), the Secretary shall consider and solicit public comment on potential changes to the measures used in such standards to ensure that they include the most up-to-date and applicable industry measures for veterans.
 (c)(1)The term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term covered veterans refers to veterans described in section 1703(b) of this title.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by section 102, is further amended by inserting after the item relating to section 1703A the following new items:
							1703B. Access standards.1703C. Standards for quality..
						105.Access to walk-in care
 (a)In generalChapter 17 is amended by inserting after section 1725 the following new section:  1725A.Access to walk-in care (a)Procedures To ensure access to walk-In careThe Secretary shall develop procedures to ensure that eligible veterans are able to access walk-in care from qualifying non-Department entities or providers.
 (b)Eligible veteransFor purposes of this section, an eligible veteran is any individual who— (1)is enrolled in the health care system established under section 1705(a) of this title; and
 (2)has received care under this chapter within the 24-month period preceding the furnishing of walk-in care under this section.
 (c)Qualifying non-Department entities or providersFor purposes of this section, a qualifying non-Department entity or provider is a non-Department entity or provider that has entered into a contract or other agreement with the Secretary to furnish services under this section.
 (d)Federally-Qualified health centersWhenever practicable, the Secretary may use a Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B))) to carry out this section.
 (e)Continuity of careThe Secretary shall ensure continuity of care for those eligible veterans who receive walk-in care services under this section, including through the establishment of a mechanism to receive medical records from walk-in care providers and provide pertinent patient medical records to providers of walk-in care.
 (f)Copayments(1)(A)The Secretary may require an eligible veteran to pay the United States a copayment for each episode of hospital care or medical services provided under this section if the eligible veteran would be required to pay a copayment under this title.
 (B)An eligible veteran not required to pay a copayment under this title may access walk-in care without a copayment for the first two visits in a calendar year. For any additional visits, a copayment at an amount determined by the Secretary may be required.
 (C)An eligible veteran required to pay a copayment under this title may be required to pay a regular copayment for the first two walk-in care visits in a calendar year. For any additional visits, a higher copayment at an amount determined by the Secretary may be required.
 (2)After the first two episodes of care furnished to an eligible veteran under this section, the Secretary may adjust the copayment required of the veteran under this subsection based upon the priority group of enrollment of the eligible veteran, the number of episodes of care furnished to the eligible veteran during a year, and other factors the Secretary considers appropriate under this section.
 (3)The amount or amounts of the copayments required under this subsection shall be prescribed by the Secretary by rule.
 (4)Section 8153(c) of this title shall not apply to this subsection. (g)RegulationsNot later than 1 year after the date of the enactment of the Caring for Our Veterans Act of 2018, the Secretary shall promulgate regulations to carry out this section.
 (h)Walk-In care definedIn this section, the term walk-in care means non-emergent care provided by a qualifying non-Department entity or provider that furnishes episodic care and not longitudinal management of conditions and is otherwise defined through regulations the Secretary shall promulgate..
 (b)Effective dateSection 1725A of title 38, United States Code, as added by subsection (a) shall take effect on the date upon which final regulations implementing such section take effect.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1725 the following new item:
							1725A. Access to walk-in care..
						106.Strategy regarding the Department of Veterans Affairs High-Performing Integrated Health Care
			 Network
 (a)In generalSubchapter II of chapter 73 is amended by inserting after section 7330B the following new section:  7330C.Quadrennial Veterans Health Administration review (a)Market area assessments(1)Not less frequently than every 4 years, the Secretary of Veterans Affairs shall perform market area assessments regarding the health care services furnished under the laws administered by the Secretary.
 (2)Each market area assessment established under paragraph (1) shall include the following: (A)An assessment of the demand for health care from the Department, disaggregated by geographic market areas as determined by the Secretary, including the number of requests for health care services under the laws administered by the Secretary.
 (B)An inventory of the health care capacity of the Department of Veterans Affairs across the Department’s system of facilities.
 (C)An assessment of the health care capacity to be provided through contracted community care providers and providers who entered into a provider agreement with the Department under section 1703A of title 38, as added by section 102, including the number of providers, the geographic location of the providers, and categories or types of health care services provided by the providers.
 (D)An assessment obtained from other Federal direct delivery systems of their capacity to provide health care to veterans.
 (E)An assessment of the health care capacity of non-contracted providers where there is insufficient network supply.
 (F)An assessment of the health care capacity of academic affiliates and other collaborations of the Department as it relates to providing health care to veterans.
 (G)An assessment of the effects on health care capacity of the access standards and standards for quality established under sections 1703B and 1703C of this title.
 (H)The number of appointments for health care services under the laws administered by the Secretary, disaggregated by—
 (i)appointments at facilities of the Department of Veterans Affairs; and (ii)appointments with non-Department health care providers.
 (3)(A)The Secretary shall submit to the appropriate committees of Congress the market area assessments established in paragraph (1).
 (B)The Secretary also shall submit to the appropriate committees of Congress the market area assessments completed by or being performed on the day before the date of the enactment of the Caring for Our Veterans Act of 2018.
 (4)(A)The Secretary shall use the market area assessments established under paragraph (1) to— (i)determine the capacity of the health care provider networks established under section 1703(h) of this title;
 (ii)inform the Department budget, in accordance with subparagraph (B); and (iii)inform and assess the appropriateness of the access standards established under section 1703B of this title and standards for quality under section 1703C and to make recommendations for any changes to such standards.
 (B)The Secretary shall ensure that the Department budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31) reflects the findings of the Secretary with respect to the most recent market area assessments under paragraph (1) and health care utilization data from the Department and non-Department entities or providers furnishing care and services to covered veterans as described in section 1703(b).
 (b)Strategic plan To meet health care demand(1)Not later than 1 year after the date of the enactment of the Caring for Our Veterans Act of 2018 and not less frequently than once every 4 years thereafter, the Secretary shall submit to the appropriate committees of Congress a strategic plan that specifies a 4-year forecast of—
 (A)the demand for health care from the Department, disaggregated by geographic area as determined by the Secretary;
 (B)the health care capacity to be provided at each medical center of the Department; and (C)the health care capacity to be provided through community care providers.
 (2)In preparing the strategic plan under paragraph (1), the Secretary shall— (A)assess the access standards and standards for quality established under sections 1703B and 1703C of this title;
 (B)assess the market area assessments established under subsection (a); (C)assess the needs of the Department based on identified services that provide management of conditions or disorders related to military service for which there is limited experience or access in the national market, the overall health of veterans throughout their lifespan, or other services as the Secretary determines appropriate;
 (D)consult with key stakeholders within the Department, the heads of other Federal agencies, and other relevant governmental and nongovernmental entities, including State, local, and tribal government officials, members of Congress, veterans service organizations, private sector representatives, academics, and other policy experts;
 (E)identify emerging issues, trends, problems, and opportunities that could affect health care services furnished under the laws administered by the Secretary;
 (F)develop recommendations regarding both short- and long-term priorities for health care services furnished under the laws administered by the Secretary;
 (G)after consultation with veterans service organizations and other key stakeholders on survey development or modification of an existing survey, consider a survey of veterans who have used hospital care, medical services, or extended care services furnished by the Veterans Health Administration during the most recent 2-year period to assess the satisfaction of the veterans with service and quality of care;
 (H)conduct a comprehensive examination of programs and policies of the Department regarding the delivery of health care services and the demand of health care services for veterans in future years;
 (I)assess the remediation of medical service lines of the Department as described in section 1706A in conjunction with the utilization of non-Department entities or providers to offset remediation; and
 (J)consider such other matters as the Secretary considers appropriate. (c)ResponsibilitiesThe Secretary shall be responsible for—
 (1)overseeing the transformation and organizational change across the Department to achieve such high performing integrated health care network;
 (2)developing the capital infrastructure planning and procurement processes, whether minor or major construction projects or leases; and
 (3)developing a multi-year budget process that is capable of forecasting future year budget requirements and projecting the cost of delivering health care services under a high-performing integrated health care network.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7330B the following new item:
							7330C. Quadrennial Veterans Health Administration review..
						107.Applicability of Directive of Office of Federal Contract Compliance Programs
 (a)In generalNotwithstanding the treatment of certain laws under subsection (i) of section 1703A of title 38, United States Code, as added by section 102 of this title, Directive 2014–01 of the Office of Federal Contract Compliance Programs of the Department of Labor (effective as of May 7, 2014) shall apply to any entity entering into an agreement under such section 1703A or section 1745 of such title, as amended by section 103, in the same manner as such directive applies to subcontractors under the TRICARE program for the duration of the moratorium provided under such directive.
 (b)Applicability periodThe directive described in subsection (a), and the moratorium provided under such directive, shall not be altered or rescinded before May 7, 2019.
 (c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code. 108.Prevention of certain health care providers from providing non-Department health care services to veterans (a)In generalOn and after the date that is 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall deny or revoke the eligibility of a health care provider to provide non-Department health care services to veterans if the Secretary determines that the health care provider—
 (1)was removed from employment with the Department of Veterans Affairs due to conduct that violated a policy of the Department relating to the delivery of safe and appropriate health care; or
 (2)violated the requirements of a medical license of the health care provider that resulted in the loss of such medical license.
 (b)Permissive actionOn and after the date that is 1 year after the date of the enactment of this Act, the Secretary may deny, revoke, or suspend the eligibility of a health care provider to provide non-Department health care services if the Secretary determines such action is necessary to immediately protect the health, safety, or welfare of veterans and the health care provider is under investigation by the medical licensing board of a State in which the health care provider is licensed or practices.
 (c)SuspensionThe Secretary shall suspend the eligibility of a health care provider to provide non-Department health care services to veterans if the health care provider is suspended from serving as a health care provider of the Department.
 (d)Comptroller General reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation by the Secretary of this section, including the following:
 (1)The aggregate number of health care providers denied or suspended under this section from participation in providing non-Department health care services.
 (2)An evaluation of any impact on access to health care for patients or staffing shortages in programs of the Department providing non-Department health care services.
 (3)An explanation of the coordination of the Department with the medical licensing boards of States in implementing this section, the amount of involvement of such boards in such implementation, and efforts by the Department to address any concerns raised by such boards with respect to such implementation.
 (4)Such recommendations as the Comptroller General considers appropriate regarding harmonizing eligibility criteria between health care providers of the Department and health care providers eligible to provide non-Department health care services.
 (e)Non-Department health care services definedIn this section, the term non-Department health care services means services— (1)provided under subchapter I of chapter 17 of title 38, United States Code, at non-Department facilities (as defined in section 1701 of such title);
 (2)provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);
 (3)purchased through the Medical Community Care account of the Department; or (4)purchased with amounts deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014.
							109.Remediation of medical service lines
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1706 the following new section:  1706A.Remediation of medical service lines (a)In generalNot later than 30 days after determining under section 1703(e)(1) that a medical service line of the Department is providing hospital care, medical services, or extended care services that does not comply with the standards for quality established by the Secretary, the Secretary shall submit to Congress an assessment of the factors that led the Secretary to make such determination and a plan with specific actions, and the time to complete them, to be taken to comply with such standards for quality, including the following:
 (1)Increasing personnel or temporary personnel assistance, including mobile deployment teams. (2)Special hiring incentives, including the Education Debt Reduction Program under subchapter VII of chapter 76 of this title and recruitment, relocation, and retention incentives.
 (3)Utilizing direct hiring authority. (4)Providing improved training opportunities for staff.
 (5)Acquiring improved equipment. (6)Making structural modifications to the facility used by the medical service line.
 (7)Such other actions as the Secretary considers appropriate. (b)Responsible partiesIn each assessment submitted under subsection (a) with respect to a medical service line, the Secretary shall identify the individuals at the Central Office of the Veterans Health Administration, the facility used by the medical service line, and the central office of the relevant Veterans Integrated Service Network who are responsible for overseeing the progress of that medical service line in complying with the standards for quality established by the Secretary.
 (c)Interim reportsNot later than 180 days after submitting an assessment under subsection (a) with respect to a medical service line, the Secretary shall submit to Congress a report on the progress of that medical service line in complying with the standards for quality established by the Secretary and any other measures the Secretary will take to assist the medical service line in complying with such standards for quality.
 (d)Annual reportsNot less frequently than once each year, the Secretary shall— (1)submit to Congress an analysis of the remediation actions and costs of such actions taken with respect to each medical service line with respect to which the Secretary submitted an assessment and plan under paragraph (1) in the preceding year, including an update on the progress of each such medical service line in complying with the standards for quality and timeliness established by the Secretary and any other actions the Secretary is undertaking to assist the medical service line in complying with standards for quality as established by the Secretary; and
 (2)publish such analysis on the internet website of the Department.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1706 the following new item:
							1706A. Remediation of medical service lines..
						2Paying Providers and Improving Collections
					111.Prompt payment to providers
 (a)In generalSubchapter I of chapter 17 is amended by inserting after section 1703C, as added by section 104 of this title, the following new section:
							
								1703D.Prompt payment standard
 (a)In general(1)Notwithstanding any other provision of this title or of any other provision of law, the Secretary shall pay for hospital care, medical services, or extended care services furnished by health care entities or providers under this chapter within 45 calendar days upon receipt of a clean paper claim or 30 calendar days upon receipt of a clean electronic claim.
 (2)If a claim is denied, the Secretary shall, within 45 calendar days of denial for a paper claim and 30 calendar days of denial for an electronic claim, notify the health care entity or provider of the reason for denying the claim and what, if any, additional information is required to process the claim.
 (3)Upon the receipt of the additional information, the Secretary shall ensure that the claim is paid, denied, or otherwise adjudicated within 30 calendar days from the receipt of the requested information.
 (4)This section shall only apply to payments made on an invoice basis and shall not apply to capitation or other forms of periodic payment to entities or providers.
 (b)Submittal of claims by health care entities and providersA health care entity or provider that furnishes hospital care, a medical service, or an extended care service under this chapter shall submit to the Secretary a claim for payment for furnishing the hospital care, medical service, or extended care service not later than 180 days after the date on which the entity or provider furnished the hospital care, medical service, or extended care service.
 (c)Fraudulent claims(1)Sections 3729 through 3733 of title 31 shall apply to fraudulent claims for payment submitted to the Secretary by a health care entity or provider under this chapter.
 (2)Pursuant to regulations prescribed by the Secretary, the Secretary shall bar a health care entity or provider from furnishing hospital care, medical services, and extended care services under this chapter when the Secretary determines the entity or provider has submitted to the Secretary fraudulent health care claims for payment by the Secretary.
 (d)Overdue claims(1)Any claim that has not been denied with notice, made pending with notice, or paid to the health care entity or provider by the Secretary shall be overdue if the notice or payment is not received by the entity provider within the time periods specified in subsection (a).
 (2)(A)If a claim is overdue under this subsection, the Secretary may, under the requirements established by subsection (a) and consistent with the provisions of chapter 39 of title 31 (commonly referred to as the Prompt Payment Act), require that interest be paid on clean claims.
 (B)Interest paid under subparagraph (A) shall be computed at the rate of interest established by the Secretary of the Treasury under section 3902 of title 31 and published in the Federal Register.
 (3)Not less frequently than annually, the Secretary shall submit to Congress a report on payment of overdue claims under this subsection, disaggregated by paper and electronic claims, that includes the following:
 (A)The amount paid in overdue claims described in this subsection, disaggregated by the amount of the overdue claim and the amount of interest paid on such overdue claim.
 (B)The number of such overdue claims and the average number of days late each claim was paid, disaggregated by facility of the Department and Veterans Integrated Service Network region.
 (e)Overpayment(1)The Secretary shall deduct the amount of any overpayment from payments due a health care entity or provider under this chapter.
 (2)Deductions may not be made under this subsection unless the Secretary has made reasonable efforts to notify a health care entity or provider of the right to dispute the existence or amount of such indebtedness and the right to request a compromise of such indebtedness.
 (3)The Secretary shall make a determination with respect to any such dispute or request prior to deducting any overpayment unless the time required to make such a determination before making any deductions would jeopardize the Secretary’s ability to recover the full amount of such indebtedness.
 (f)Information and documentation required(1)The Secretary shall provide to all health care entities and providers participating in a program to furnish hospital care, medical services, or extended care services under this chapter a list of information and documentation that is required to establish a clean claim under this section.
 (2)The Secretary shall consult with entities in the health care industry, in the public and private sector, to determine the information and documentation to include in the list under paragraph (1).
 (3)If the Secretary modifies the information and documentation included in the list under paragraph (1), the Secretary shall notify all health care entities and providers described in paragraph (1) not later than 30 days before such modifications take effect.
 (g)Processing of claims(1)In processing a claim for compensation for hospital care, medical services, or extended care services furnished by a non-Department health care entity or provider under this chapter, the Secretary may act through—
 (A)a non-Department entity that is under contract or agreement for the program established under section 1703(a) of this title; or
 (B)a non-Department entity that specializes in such processing for other Federal agency health care systems.
 (2)The Secretary shall seek to contract with a third party to conduct a review of claims described in paragraph (3) that includes—
 (A)a feasibility assessment to determine the capacity of the Department to process such claims in a timely manner; and
 (B)a cost benefit analysis comparing the capacity of the Department to a third party entity capable of processing such claims.
 (3)The review required under paragraph (2) shall apply to claims for hospital care, medical services, or extended care services furnished under section 1703 of this Act, as amended by the Caring for Our Veterans Act of 2018, that are processed by the Department.
 (h)Report on encounter data system(1)Not later than 90 days after the date of the enactment of the Caring for Our Veterans Act of 2018, the Secretary shall submit to the appropriate committees of Congress a report on the feasibility and advisability of adopting a funding mechanism similar to what is utilized by other Federal agencies to allow a contracted entity to act as a fiscal intermediary for the Federal Government to distribute, or pass through, Federal Government funds for certain non-underwritten hospital care, medical services, or extended care services.
 (2)The Secretary may coordinate with the Department of Defense, the Department of Health and Human Services, and the Department of the Treasury in developing the report required by paragraph (1).
 (i)DefinitionsIn this section: (1)The term appropriate committees of Congress means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives.
 (2)The term clean electronic claim means the transmission of data for purposes of payment of covered health care expenses that is submitted to the Secretary which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the entity or provider that furnished the care or service, submitted in such format as prescribed by the Secretary in regulations for the purpose of paying claims for care or services.
 (3)The term clean paper claim means a paper claim for payment of covered health care expenses that is submitted to the Secretary which contains substantially all of the required data elements necessary for accurate adjudication, without obtaining additional information from the entity or provider that furnished the care or service, submitted in such format as prescribed by the Secretary in regulations for the purpose of paying claims for care or services.
 (4)The term fraudulent claims means the knowing misrepresentation of a material fact or facts by a health care entity or provider made to induce the Secretary to pay a claim that was not legally payable to that provider.
 (5)The term health care entity or provider includes any non-Department health care entity or provider, but does not include any Federal health care entity or provider..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1703C, as added by section 104 of this title, the following new item:
							1703D. Prompt payment standard..
						112.Authority to pay for authorized care not subject to an agreement
 (a)In generalSubchapter IV of chapter 81 is amended by adding at the end the following new section:  8159.Authority to pay for services authorized but not subject to an agreement (a)In generalIf, in the course of furnishing hospital care, a medical service, or an extended care service authorized by the Secretary and pursuant to a contract, agreement, or other arrangement with the Secretary, a provider who is not a party to the contract, agreement, or other arrangement furnishes hospital care, a medical service, or an extended care service that the Secretary considers necessary, the Secretary may compensate the provider for the cost of such care or service.
 (b)New contracts and agreementsThe Secretary shall take reasonable efforts to enter into a contract, agreement, or other arrangement with a provider described in subsection (a) to ensure that future care and services authorized by the Secretary and furnished by the provider are subject to such a contract, agreement, or other arrangement..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8158 the following new item:
							8159. Authority to pay for services authorized but not subject to an agreement..
						113.Improvement of authority to recover the cost of services furnished for non-service-connected
			 disabilities
 (a)Broadening scope of applicabilitySection 1729 is amended— (1)in subsection (a)—
 (A)in paragraph (2)(A)— (i)by striking the veteran’s and inserting the individual’s; and
 (ii)by striking the veteran and inserting the individual; and (B)in paragraph (3)—
 (i)in the matter preceding subparagraph (A), by striking the veteran and inserting the individual; and (ii)in subparagraph (A), by striking the veteran’s and inserting the individual’s;
 (2)in subsection (b)— (A)in paragraph (1)—
 (i)by striking the veteran and inserting the individual; and (ii)by striking the veteran’s and inserting the individual’s; and
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking the veteran and inserting the individual; and (II)by striking the veteran’s and inserting the individual’s; and
 (ii)in subparagraph (B)— (I)in clause (i), by striking the veteran and inserting the individual; and
 (II)in clause (ii)— (aa)by striking the veteran and inserting the individual; and
 (bb)by striking the veteran’s each place it appears and inserting the individual’s; (3)in subsection (e), by striking A veteran and inserting An individual; and
 (4)in subsection (h)— (A)in paragraph (1)—
 (i)in the matter preceding subparagraph (A), by striking a veteran and inserting an individual; (ii)in subparagraph (A), by striking the veteran and inserting the individual; and
 (iii)in subparagraph (B), by striking the veteran and inserting the individual; and (B)in paragraph (2)—
 (i)by striking A veteran and inserting An individual; (ii)by striking a veteran and inserting an individual; and
 (iii)by striking the veteran and inserting the individual. (b)Modification of authoritySubsection (a)(1) of such section is amended by striking (1) Subject and all that follows through the period and inserting the following: (1) Subject to the provisions of this section, in any case in which the United States is required by law to furnish or pay for care or services under this chapter for a non-service-connected disability described in paragraph (2) of this subsection, the United States has the right to recover or collect from a third party the reasonable charges of care or services so furnished or paid for to the extent that the recipient or provider of the care or services would be eligible to receive payment for such care or services from such third party if the care or services had not been furnished or paid for by a department or agency of the United States..
 (c)Modification of eligible individualsSubparagraph (D) of subsection (a)(2) of such section is amended to read as follows:  (D)that is incurred by an individual who is entitled to care (or payment of the expenses of care) under a health-plan contract..
 114.Processing of claims for reimbursement through electronic interfaceThe Secretary of Veterans Affairs may enter into an agreement with a third-party entity to process, through the use of an electronic interface, claims for reimbursement for health care provided under the laws administered by the Secretary.
					3Education and Training Programs
					121.Education program on health care options
 (a)In generalThe Secretary of Veterans Affairs shall develop and administer an education program that teaches veterans about their health care options through the Department of Veterans Affairs.
 (b)ElementsThe program under subsection (a) shall— (1)teach veterans about—
 (A)eligibility criteria for care from the Department set forth under sections 1703, as amended by section 101 of this title, and 1710 of title 38, United States Code;
 (B)priority groups for enrollment in the system of annual patient enrollment under section 1705(a) of such title;
 (C)the copayments and other financial obligations, if any, required of certain individuals for certain services; and
 (D)how to utilize the access standards and standards for quality established under sections 1703B and 1703C of such title;
 (2)teach veterans about the interaction between health insurance (including private insurance, Medicare, Medicaid, the TRICARE program, the Indian Health Service, tribal health programs, and other forms of insurance) and health care from the Department; and
 (3)provide veterans with information on what to do when they have a complaint about health care received from the Department (whether about the provider, the Department, or any other type of complaint).
 (c)AccessibilityIn developing the education program under this section, the Secretary shall ensure that materials under such program are accessible—
 (1)to veterans who may not have access to the internet; and (2)to veterans in a manner that complies with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
							(d)Annual evaluation and report
 (1)EvaluationThe Secretary shall develop a method to evaluate the effectiveness of the education program under this section and evaluate the program using the method not less frequently than once each year.
 (2)ReportNot less frequently than once each year, the Secretary shall submit to Congress a report on the findings of the Secretary with respect to the most recent evaluation conducted by the Secretary under paragraph (1).
 (e)DefinitionsIn this section: (1)MedicaidThe term Medicaid means the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 (2)MedicareThe term Medicare means the Medicare program under title XVIII of such Act (42 U.S.C. 1395 et seq.). (3)Tricare programThe term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.
							122.Training program for administration of non-Department of Veterans Affairs health care
 (a)Establishment of programThe Secretary of Veterans Affairs shall develop and implement a training program to train employees and contractors of the Department of Veterans Affairs on how to administer non-Department health care programs, including the following:
 (1)Reimbursement for non-Department emergency room care. (2)The Veterans Community Care Program under section 1703 of such title, as amended by section 101.
 (3)Management of prescriptions pursuant to improvements under section 131. (b)Annual evaluation and reportThe Secretary shall—
 (1)develop a method to evaluate the effectiveness of the training program developed and implemented under subsection (a);
 (2)evaluate such program not less frequently than once each year; and (3)not less frequently than once each year, submit to Congress the findings of the Secretary with respect to the most recent evaluation carried out under paragraph (2).
							123.Continuing medical education for non-Department medical professionals
						(a)Establishment of program
 (1)In generalThe Secretary of Veterans Affairs shall establish a program to provide continuing medical education material to non-Department medical professionals.
 (2)Education providedThe program established under paragraph (1) shall include education on the following: (A)Identifying and treating common mental and physical conditions of veterans and family members of veterans.
 (B)The health care system of the Department of Veterans Affairs. (C)Such other matters as the Secretary considers appropriate.
 (b)Material providedThe continuing medical education material provided to non-Department medical professionals under the program established under subsection (a) shall be the same material provided to medical professionals of the Department to ensure that all medical professionals treating veterans have access to the same materials, which supports core competencies throughout the community.
						(c)Administration of program
 (1)In generalThe Secretary shall administer the program established under subsection (a) to participating non-Department medical professionals through an internet website of the Department of Veterans Affairs.
 (2)Curriculum and credit providedThe Secretary shall determine the curriculum of the program and the number of hours of credit to provide to participating non-Department medical professionals for continuing medical education.
 (3)AccreditationThe Secretary shall ensure that the program is accredited in as many States as practicable. (4)Consistency with existing rulesThe Secretary shall ensure that the program is consistent with the rules and regulations of the following:
 (A)The medical licensing agency of each State in which the program is accredited. (B)Such medical credentialing organizations as the Secretary considers appropriate.
 (5)User costThe Secretary shall carry out the program at no cost to participating non-Department medical professionals.
 (6)Monitoring, evaluation, and reportThe Secretary shall monitor the utilization of the program established under subsection (a), evaluate its effectiveness, and report to Congress on utilization and effectiveness not less frequently than once each year.
 (d)Non-Department medical professional definedIn this section, the term non-Department medical professional means any individual who is licensed by an appropriate medical authority in the United States and is in good standing, is not an employee of the Department of Veterans Affairs, and provides care to veterans or family members of veterans under the laws administered by the Secretary of Veterans Affairs.
						4Other Matters Relating to Non-Department of Veterans Affairs Providers
					131.Establishment of processes to ensure safe opioid prescribing practices by non-Department of
			 Veterans Affairs health care providers
 (a)Receipt and review of guidelinesThe Secretary of Veterans Affairs shall ensure that all covered health care providers are provided a copy of and certify that they have reviewed the evidence-based guidelines for prescribing opioids set forth by the Opioid Safety Initiative of the Department of Veterans Affairs.
 (b)Inclusion of medical history and current medicationsThe Secretary shall implement a process to ensure that, if care of a veteran by a covered health care provider is authorized under the laws administered by the Secretary, the document authorizing such care includes the available and relevant medical history of the veteran and a list of all medications prescribed to the veteran as known by the Department.
						(c)Submittal of medical records and prescriptions
 (1)In generalThe Secretary shall, consistent with section 1703(a)(2)(A), as amended by section 101 of this title, and section 1703A(e)(2)(F), as added by section 102 of this title, require each covered health care provider to submit medical records of any care or services furnished, including records of any prescriptions for opioids, to the Department in the timeframe and format specified by the Secretary.
 (2)Responsibility of department for recording and monitoringIn carrying out paragraph (1) and upon the receipt by the Department of the medical records described in paragraph (1), the Secretary shall—
 (A)ensure the Department is responsible for the recording of the prescription in the electronic health record of the veteran; and
 (B)enable other monitoring of the prescription as outlined in the Opioid Safety Initiative of the Department.
 (3)ReportNot less frequently than annually, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report evaluating the compliance of covered health care providers with the requirements under this section.
							(d)Use of opioid safety initiative guidelines
 (1)In generalIf the Secretary determines that the opioid prescribing practices of a covered health care provider, when treating covered veterans, satisfy a condition described in paragraph (3), the Secretary shall take such action as the Secretary considers appropriate to ensure the safety of all veterans receiving care from that health care provider, including removing or directing the removal of any such health care provider from provider networks or otherwise refusing to authorize care of veterans by such health care provider in any program authorized under the laws administered by the Secretary.
 (2)Inclusion in contractsThe Secretary shall ensure that any contracts, agreements, or other arrangements entered into by the Secretary with third parties involved in administering programs that provide care in the community to veterans under the laws administered by the Secretary specifically grant the authority set forth in paragraph (1) to such third parties and to the Secretary, as the case may be.
 (3)Conditions for exclusion or limitationThe Secretary shall take such action as is considered appropriate under paragraph (1) when the opioid prescribing practices of a covered health care provider when treating covered veterans—
 (A)conflict with or are otherwise inconsistent with the standards of appropriate and safe care; (B)violate the requirements of a medical license of the health care provider; or
 (C)may place at risk the veterans receiving health care from the provider. (e)Covered health care provider definedIn this section, the term covered health care provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs, but does not include a health care provider employed by another agency of the Federal Government.
 132.Improving information sharing with community providersSection 7332(b)(2) is amended by striking subparagraph (H) and inserting the following new subparagraphs:
						
 (H)(i)To a non-Department entity (including private entities and other Federal agencies) for purposes of providing health care, including hospital care, medical services, and extended care services, to patients or performing other health care-related activities or functions.
 (ii)An entity to which a record is disclosed under this subparagraph may not disclose or use such record for a purpose other than that for which the disclosure was made or as permitted by law.
 (I)To a third party in order to recover or collect reasonable charges for care furnished to, or paid on behalf of, a patient in connection with a non-service connected disability as permitted by section 1729 of this title or for a condition for which recovery is authorized or with respect to which the United States is deemed to be a third party beneficiary under the Act entitled An Act to provide for the recovery from tortiously liable third persons of the cost of hospital and medical care and treatment furnished by the United States (Public Law 87–693; 42 U.S.C. 2651 et seq.; commonly known as the Federal Medical Care Recovery Act)..
					133.Competency standards for non-Department of Veterans Affairs health care providers
 (a)Establishment of standards and requirementsThe Secretary of Veterans Affairs shall establish standards and requirements for the provision of care by non-Department of Veterans Affairs health care providers in clinical areas for which the Department of Veterans Affairs has special expertise, including post-traumatic stress disorder, military sexual trauma-related conditions, and traumatic brain injuries.
 (b)Condition for eligibility To furnish care(1)Each non-Department of Veterans Affairs health care provider shall, to the extent practicable as determined by the Secretary or otherwise provided for in paragraph (2), meet the standards and requirements established pursuant to subsection (a) before furnishing care pursuant to a contract, agreement, or other arrangement with the Department of Veterans Affairs. Non-Department of Veterans Affairs health care providers furnishing care pursuant to a contract, agreement, or other arrangement shall, to the extent practicable as determined by the Secretary, fulfill training requirements established by the Secretary on how to deliver evidence-based treatments in the clinical areas for which the Department of Veterans Affairs has special expertise.
 (2)Each non-Department of Veterans Affairs health care provider who enters into a contract, agreement, or other arrangement after the effective date identified in subsection (c) shall, to the extent practicable, meet the standards and requirements established pursuant to subsection (a) within 6 months of the contract, agreement, or other arrangement taking effect.
 (c)Effective dateThis section shall take effect on the day that is 1 year after the date of the enactment of this Act.
						134.Department of Veterans Affairs participation in national network of State-based prescription drug
			 monitoring programs
 (a)In generalChapter 17 is amended by inserting after section 1730A the following new section:  1730B.Access to State prescription drug monitoring programs (a)Access to programs(1)Any licensed health care provider or delegate of such a provider shall be considered an authorized recipient or user for the purpose of querying and receiving data from the national network of State-based prescription drug monitoring programs to support the safe and effective prescribing of controlled substances to covered patients.
 (2)Under the authority granted by paragraph (1)— (A)licensed health care providers or delegates of such providers shall query such network in accordance with applicable regulations and policies of the Veterans Health Administration; and
 (B)notwithstanding any general or specific provision of law, rule, or regulation of a State, no State may restrict the access of licensed health care providers or delegates of such providers from accessing that State’s prescription drug monitoring programs.
 (3)No State shall deny or revoke the license, registration, or certification of a licensed health care provider or delegate who otherwise meets that State’s qualifications for holding the license, registration, or certification on the basis that the licensed health care provider or delegate queried or received data, or attempted to query or receive data, from the national network of State-based prescription drug monitoring programs under this section.
 (b)Covered patientsFor purposes of this section, a covered patient is a patient who— (1)receives a prescription for a controlled substance; and
 (2)is not receiving palliative care or enrolled in hospice care. (c)DefinitionsIn this section:
 (1)The term controlled substance has the meaning given such term in section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).
 (2)The term delegate means a person or automated system accessing the national network of State-based prescription monitoring programs at the direction or under the supervision of a licensed health care provider.
 (3)The term licensed health care provider means a health care provider employed by the Department who is licensed, certified, or registered within any State to fill or prescribe medications within the scope of his or her practice as a Department employee.
 (4)The term national network of State-based prescription monitoring programs means an interconnected nation-wide system that facilitates the transfer to State prescription drug monitoring program data across State lines.
 (5)The term State means a State, as defined in section 101(20) of this title, or a political subdivision of a State.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730A the following new item:
							1730B. Access to State prescription drug monitoring programs..
						5Other Non-Department Health Care Matters
 141.Plans for Use of Supplemental Appropriations RequiredWhenever the Secretary submits to Congress a request for supplemental appropriations or any other appropriation outside the standard budget process to address a budgetary issue affecting the Department of Veterans Affairs, the Secretary shall, not later than 45 days before the date on which such budgetary issue would start affecting a program or service, submit to Congress a justification for the request, including a plan that details how the Secretary intends to use the requested appropriation and how long the requested appropriation is expected to meet the needs of the Department and certification that the request was made using an updated and sound actuarial analysis.
 142.Veterans Choice Fund flexibilitySection 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (1)in subsection (c)— (A)in paragraph (1), by striking by paragraph (3) and inserting in paragraphs (3) and (4); and
 (B)by adding at the end the following new paragraph:  (4)Permanent authority for other usesBeginning on March 1, 2019, amounts remaining in the Veterans Choice Fund may be used to furnish hospital care, medical services, and extended care services to individuals pursuant to chapter 17 of title 38, United States Code, at non-Department facilities, including pursuant to non-Department provider programs other than the program established by section 101. Such amounts shall be available in addition to amounts available in other appropriations accounts for such purposes.; and
 (2)in subsection (d)(1), by striking to subsection (c)(3) and inserting to paragraphs (3) and (4) of subsection (c). 143.Sunset of Veterans Choice ProgramSubsection (p) of section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended to read as follows:
						
 (p)Authority To furnish care and servicesThe Secretary may not use the authority under this section to furnish care and services after the date that is 1 year after the date of the enactment of the Caring for Our Veterans Act of 2018..
					144.Conforming amendments
						(a)In general
 (1)Title 38Title 38, United States Code, is amended— (A)in section 1712(a)—
 (i)in paragraph (3), by striking under clause (1), (2), or (5) of section 1703(a) of this title and inserting or entered an agreement; and (ii)in paragraph (4)(A), by striking under the provisions of this subsection and section 1703 of this title;
 (B)in section 1712A(e)(1)— (i)by inserting or agreements after contracts; and
 (ii)by striking (under sections 1703(a)(2) and 1710(a)(1)(B) of this title); and (C)in section 2303(a)(2)(B)(i), by striking with section 1703 and inserting with sections 1703A, 8111, and 8153.
 (2)Social Security ActSection 1866(a)(1)(L) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(L)) is amended by striking under section 603 and inserting under chapter 17. (3)Veterans' Benefits Improvements Act of 1994Section 104(a)(4)(A) of the Veterans' Benefits Improvements Act of 1994 (Public Law 103–446; 38 U.S.C. 1117 note) is amended by striking in section 1703 and inserting in sections 1703A, 8111, and 8153.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date described in section 101(b). BImproving Department of Veterans Affairs Health Care Delivery 151.Licensure of health care professionals of the Department of Veterans Affairs providing treatment via telemedicine (a)In generalChapter 17 is amended by inserting after section 1730B, as added by section 134, the following new section:
						
							1730C.Licensure of health care professionals providing treatment via telemedicine
 (a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health care profession of the health care professional at any location in any State, regardless of where the covered health care professional or the patient is located, if the covered health care professional is using telemedicine to provide treatment to an individual under this chapter.
 (b)Covered health care professionalsFor purposes of this section, a covered health care professional is any health care professional who—
 (1)is an employee of the Department appointed under the authority under section 7306, 7401, 7405, 7406, or 7408 of this title or title 5;
 (2)is authorized by the Secretary to provide health care under this chapter; (3)is required to adhere to all standards for quality relating to the provision of medicine in accordance with applicable policies of the Department; and
 (4)has an active, current, full, and unrestricted license, registration, or certification in a State to practice the health care profession of the health care professional.
 (c)Property of Federal GovernmentSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether the covered health care professional or patient is located in a facility owned by the Federal Government during such treatment.
 (d)Relation to State law(1)The provisions of this section shall supersede any provisions of the law of any State to the extent that such provision of State law are inconsistent with this section.
 (2)No State shall deny or revoke the license, registration, or certification of a covered health care professional who otherwise meets the qualifications of the State for holding the license, registration, or certification on the basis that the covered health care professional has engaged or intends to engage in activity covered by subsection (a).
 (e)Rule of constructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (f)State definedIn this section, the term State means a State, as defined in section 101(20) of this title, or a political subdivision of a State.. (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730B, as added by section 134, the following new item:
						1730C. Licensure of health care professionals providing treatment via telemedicine..
					(c)Report on telemedicine
 (1)In generalNot later than 1 year after the earlier of the date on which services provided under section 1730B of title 38, United States Code, as added by subsection (a), first occur or regulations are promulgated to carry out such section, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effectiveness of the use of telemedicine by the Department of Veterans Affairs.
 (2)ElementsThe report required by paragraph (1) shall include an assessment of the following: (A)The satisfaction of veterans with telemedicine furnished by the Department.
 (B)The satisfaction of health care providers in providing telemedicine furnished by the Department. (C)The effect of telemedicine furnished by the Department on the following:
 (i)The ability of veterans to access health care, whether from the Department or from non-Department health care providers.
 (ii)The frequency of use by veterans of telemedicine. (iii)The productivity of health care providers.
 (iv)Wait times for an appointment for the receipt of health care from the Department. (v)The use by veterans of in-person services at Department facilities and non-Department facilities.
 (D)The types of appointments for the receipt of telemedicine furnished by the Department that were provided during the 1-year period preceding the submittal of the report.
 (E)The number of appointments for the receipt of telemedicine furnished by the Department that were requested during such period, disaggregated by medical facility.
 (F)Savings by the Department, if any, including travel costs, from furnishing health care through the use of telemedicine during such period.
							152.Authority for Department of Veterans Affairs Center for Innovation for Care and Payment
 (a)In generalSubchapter I of chapter 17, as amended by this title, is further amended by inserting after section 1703D, as added by section 111, the following new section:
						
							1703E.Center for Innovation for Care and Payment
 (a)In general(1)There is established within the Department a Center for Innovation for Care and Payment (in this section referred to as the Center).
 (2)The Secretary, acting through the Center, may carry out such pilot programs the Secretary determines to be appropriate to develop innovative approaches to testing payment and service delivery models in order to reduce expenditures while preserving or enhancing the quality of care furnished by the Department.
 (3)The Secretary, acting through the Center, shall test payment and service delivery models to determine whether such models—
 (A)improve access to, and quality, timeliness, and patient satisfaction of care and services; and (B)create cost savings for the Department.
 (4)(A)The Secretary shall test a model in a location where the Secretary determines that the model will addresses deficits in care (including poor clinical outcomes or potentially avoidable expenditures) for a defined population.
 (B)The Secretary shall focus on models the Secretary expects to reduce program costs while preserving or enhancing the quality of care received by individuals receiving benefits under this chapter.
 (C)The models selected may include those described in section 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)).
 (5)In selecting a model for testing, the Secretary may consider, in addition to other factors identified in this subsection, the following factors:
 (A)Whether the model includes a regular process for monitoring and updating patient care plans in a manner that is consistent with the needs and preferences of individuals receiving benefits under this chapter.
 (B)Whether the model places the individual receiving benefits under this chapter (including family members and other caregivers of such individual) at the center of the care team of such individual.
 (C)Whether the model uses technology or new systems to coordinate care over time and across settings. (D)Whether the model demonstrates effective linkage with other public sector payers, private sector payers, or statewide payment models.
 (6)(A)Models tested under this section may not be designed in such a way that would allow the United States to recover or collect reasonable charges from a Federal health care program for care or services furnished by the Secretary to a veteran under pilot programs carried out under this section.
 (B)In this paragraph, the term Federal health care program means— (i)an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of such Act (42 U.S.C. 1395j);
 (ii)a State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.); or
 (iii)a TRICARE program operated under sections 1075, 1075a, 1076, 1076a, 1076c, 1076d, 1076e, or 1076f of title 10.
 (b)DurationEach pilot program carried out by the Secretary under this section shall terminate no later than 5 years after the date of the commencement of the pilot program.
 (c)LocationThe Secretary shall ensure that each pilot program carried out under this section occurs in an area or areas appropriate for the intended purposes of the pilot program. To the extent practicable, the Secretary shall ensure that the pilot programs are located in geographically diverse areas of the United States.
 (d)BudgetFunding for each pilot program carried out by the Secretary under this section shall come from appropriations—
 (1)provided in advance in appropriations acts for the Veterans Health Administration; and (2)provided for information technology systems.
 (e)NoticeThe Secretary shall— (1)publish information about each pilot program under this section in the Federal Register; and
 (2)take reasonable actions to provide direct notice to veterans eligible to participate in such pilot programs.
 (f)Waiver of authorities(1)Subject to reporting under paragraph (2) and approval under paragraph (3), in implementing a pilot program under this section, the Secretary may waive such requirements in subchapters I, II, and III of this chapter as the Secretary determines necessary solely for the purposes of carrying out this section with respect to testing models described in subsection (a).
 (2)Before waiving any authority under paragraph (1), the Secretary shall submit to the Speaker of the House of Representatives, the minority leader of the House of Representatives, the majority leader of the Senate, the minority leader of the Senate, and each standing committee with jurisdiction under the rules of the Senate and of the House of Representatives to report a bill to amend the provision or provisions of law that would be waived by the Department, a report on a request for waiver that describes in detail the following:
 (A)The specific authorities to be waived under the pilot program. (B)The standard or standards to be used in the pilot program in lieu of the waived authorities.
 (C)The reasons for such waiver or waivers. (D)A description of the metric or metrics the Secretary will use to determine the effect of the waiver or waivers upon the access to and quality, timeliness, or patient satisfaction of care and services furnished through the pilot program.
 (E)The anticipated cost savings, if any, of the pilot program. (F)The schedule for interim reports on the pilot program describing the results of the pilot program so far and the feasibility and advisability of continuing the pilot program.
 (G)The schedule for the termination of the pilot program and the submission of a final report on the pilot program describing the result of the pilot program and the feasibility and advisability of making the pilot program permanent.
 (H)The estimated budget of the pilot program. (3)(A)Upon receipt of a report submitted under paragraph (2), each House of Congress shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision or provisions of law that would be waived by the Department under this subsection.
 (B)The waiver requested by the Secretary under paragraph (2) shall be considered approved under this paragraph if there is enacted into law a joint resolution approving such request in its entirety.
 (C)For purposes of this paragraph, the term joint resolution means only a joint resolution which is introduced within the period of five legislative days beginning on the date on which the Secretary transmits the report to the Congress under such paragraph (2), and—
 (i)which does not have a preamble; and (ii)the matter after the resolving clause of which is as follows: that Congress approves the request for a waiver under section 1703E(f) of title 38, United States Code, as submitted by the Secretary on ___, the blank space being filled with the appropriate date.
 (D)(i)Any committee of the House of Representatives to which a joint resolution is referred shall report it to the House without amendment not later than 15 legislative days after the date of introduction thereof. If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution.
 (ii)It shall be in order at any time after the third legislative day after each committee authorized to consider a joint resolution has reported or has been discharged from consideration of a joint resolution, to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on a joint resolution addressing a particular submission. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (iii)The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except two hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
 (E)(i)A joint resolution introduced in the Senate shall be referred to the Committee on Veterans’ Affairs.
 (ii)Any committee of the Senate to which a joint resolution is referred shall report it to the Senate without amendment not later than 15 session days after the date of introduction of a joint resolution described in paragraph (C). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the calendar.
 (iii)(I)Notwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the third session day on which the Committee on Veterans’ Affairs has reported or has been discharged from consideration of a joint resolution described in paragraph (C) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (II)Consideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than two hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (III)If the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (IV)Appeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
 (F)A joint resolution considered pursuant to this paragraph shall not be subject to amendment in either the House of Representatives or the Senate.
 (G)(i)If, before the passage by one House of the joint resolution of that House, that House receives the joint resolution from the other House, then the following procedures shall apply:
 (I)The joint resolution of the other House shall not be referred to a committee. (II)With respect to the joint resolution of the House receiving the joint resolution—
 (aa)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (bb)the vote on passage shall be on the joint resolution of the other House. (ii)If the Senate fails to introduce or consider a joint resolution under this paragraph, the joint resolution of the House shall be entitled to expedited floor procedures under this subparagraph.
 (iii)If, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (H)This subparagraph is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (g)Limitations(1)The Secretary may not carry out more than 10 pilot programs concurrently. (2)(A)Subject to subparagraph (B), the Secretary may not expend more than $50,000,000 in any fiscal year from amounts under subsection (d).
 (B)The Secretary may expend more than the amount in subparagraph (A) if— (i)the Secretary determines that the additional expenditure is necessary to carry out pilot programs under this section;
 (ii)the Secretary submits to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report setting forth the amount of the additional expenditure and a justification for the additional expenditure; and
 (iii)the Chairmen of the Committees on Veterans’ Affairs of the Senate and the House of Representatives transmit to the Secretary a letter approving of the additional expenditure.
 (3)The waiver provisions in subsection (f) shall not apply unless the Secretary, in accordance with the requirements in subsection (f), submits the first proposal for a pilot program not later than 18 months after the date of the enactment of the Caring for Our Veterans Act of 2018.
 (4)Notwithstanding section 502 of this title, decisions by the Secretary under this section shall, consistent with section 511 of this title, be final and conclusive and may not be reviewed by any other official or by any court, whether by an action in the nature of mandamus or otherwise.
 (5)(A)If the Secretary determines that a pilot program is not improving the quality of care or producing cost savings, the Secretary shall—
 (i)propose a modification to the pilot program in the interim report that shall also be considered a report under subsection (f)(2) and shall be subject to the terms and conditions of subsection (f)(2); or
 (ii)terminate such pilot program not later than 30 days after submitting the interim report to Congress.
 (B)If the Secretary terminates a pilot program under subparagraph (A)(ii), for purposes of subparagraphs (F) and (G) of subsection (f)(2), such interim report will also serve as the final report for that pilot program.
 (h)Evaluation and reporting requirements(1)The Secretary shall conduct an evaluation of each model tested, which shall include, at a minimum, an analysis of—
 (A)the quality of care furnished under the model, including the measurement of patient-level outcomes and patient-centeredness criteria determined appropriate by the Secretary; and
 (B)the changes in spending by reason of that model. (2)The Secretary shall make the results of each evaluation under this subsection available to the public in a timely fashion and may establish requirements for other entities participating in the testing of models under this section to collect and report information that the Secretary determines is necessary to monitor and evaluate such models.
 (i)Coordination and advice(1)The Secretary shall obtain advice from the Under Secretary for Health and the Special Medical Advisory Group established pursuant to section 7312 of this title in the development and implementation of any pilot program operated under this section.
 (2)In carrying out the duties under this section, the Secretary shall consult representatives of relevant Federal agencies, and clinical and analytical experts with expertise in medicine and health care management. The Secretary shall use appropriate mechanisms to seek input from interested parties.
 (j)Expansion of successful pilot programsTaking into account the evaluation under subsection (f), the Secretary may, through rulemaking, expand (including implementation on a nationwide basis) the duration and the scope of a model that is being tested under subsection (a) to the extent determined appropriate by the Secretary, if—
 (1)the Secretary determines that such expansion is expected to— (A)reduce spending without reducing the quality of care; or
 (B)improve the quality of patient care without increasing spending; and (2)the Secretary determines that such expansion would not deny or limit the coverage or provision of benefits for individuals receiving benefits under this chapter..
 (b)Conforming amendmentThe table of sections at the beginning of such chapter, as amended by this title, is further amended by inserting after the item relating to section 1703D the following new item:
						1703E. Center for Innovation for Care and Payment..
					153.Authorization to provide for operations on live donors for purposes of conducting transplant
			 procedures for veterans
 (a)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section:  1788.Transplant procedures with live donors and related services (a)In generalSubject to subsections (b) and (c), in a case in which a veteran is eligible for a transplant procedure from the Department, the Secretary may provide for an operation on a live donor to carry out such procedure for such veteran, notwithstanding that the live donor may not be eligible for health care from the Department.
 (b)Other servicesSubject to the availability of appropriations for such purpose, the Secretary shall furnish to a live donor any care or services before and after conducting the transplant procedure under subsection (a) that may be required in connection with such procedure.
 (c)Use of non-Department facilitiesIn carrying out this section, the Secretary may provide for the operation described in subsection (a) on a live donor and furnish to the live donor the care and services described in subsection (b) at a non-Department facility pursuant to an agreement entered into by the Secretary under this chapter. The live donor shall be deemed to be an individual eligible for hospital care and medical services at a non-Department facility pursuant to such an agreement solely for the purposes of receiving such operation, care, and services at the non-Department facility..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item relating to section 1787 the following new item:
						1788. Transplant procedures with live donors and related services..
					CFamily Caregivers
				161.Expansion of family caregiver program of Department of Veterans Affairs
					(a)Family caregiver program
						(1)Expansion of eligibility
 (A)In generalSubparagraph (B) of subsection (a)(2) of section 1720G is amended to read as follows:  (B)for assistance provided under this subsection—
 (i)before the date on which the Secretary submits to Congress a certification that the Department has fully implemented the information technology system required by section 162(a) of the Caring for Our Veterans Act of 2018, has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service on or after September 11, 2001;
 (ii)during the 2-year period beginning on the date on which the Secretary submitted to Congress the certification described in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service—
 (I)on or before May 7, 1975; or (II)on or after September 11, 2001; or
 (iii)after the date that is 2 years after the date on which the Secretary submits to Congress the certification described in clause (i), has a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service; and.
 (B)Publication in Federal RegisterNot later than 30 days after the date on which the Secretary of Veterans Affairs submits to Congress the certification described in subsection (a)(2)(B)(i) of section 1720G of such title, as amended by subparagraph (A) of this paragraph, the Secretary shall publish the date specified in such subsection in the Federal Register.
 (2)Expansion of needed services in eligibility criteriaSubsection (a)(2)(C) of such section is amended— (A)in clause (ii), by striking ; or and inserting a semicolon;
 (B)by redesignating clause (iii) as clause (iv); and (C)by inserting after clause (ii) the following new clause (iii):
								
 (iii)a need for regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired; or.
 (3)Expansion of services providedSubsection (a)(3)(A)(ii) of such section is amended— (A)in subclause (IV), by striking ; and and inserting a semicolon;
 (B)in subclause (V), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subclause:
								
 (VI)through the use of contracts with, or the provision of grants to, public or private entities— (aa)financial planning services relating to the needs of injured veterans and their caregivers; and
 (bb)legal services, including legal advice and consultation, relating to the needs of injured veterans and their caregivers..
 (4)Modification of stipend calculationSubsection (a)(3)(C) of such section is amended— (A)by redesignating clause (iii) as clause (iv); and
 (B)by inserting after clause (ii) the following new clause (iii):  (iii)In determining the amount and degree of personal care services provided under clause (i) with respect to an eligible veteran whose need for personal care services is based in whole or in part on a need for supervision or protection under paragraph (2)(C)(ii) or regular instruction or supervision under paragraph (2)(C)(iii), the Secretary shall take into account the following:
 (I)The assessment by the family caregiver of the needs and limitations of the veteran. (II)The extent to which the veteran can function safely and independently in the absence of such supervision, protection, or instruction.
 (III)The amount of time required for the family caregiver to provide such supervision, protection, or instruction to the veteran..
 (5)Periodic evaluation of need for certain servicesSubsection (a)(3) of such section is amended by adding at the end the following new subparagraph:  (D)In providing instruction, preparation, and training under subparagraph (A)(i)(I) and technical support under subparagraph (A)(i)(II) to each family caregiver who is approved as a provider of personal care services for an eligible veteran under paragraph (6), the Secretary shall periodically evaluate the needs of the eligible veteran and the skills of the family caregiver of such veteran to determine if additional instruction, preparation, training, or technical support under those subparagraphs is necessary..
 (6)Use of primary care teamsSubsection (a)(5) of such section is amended, in the matter preceding subparagraph (A), by inserting (in collaboration with the primary care team for the eligible veteran to the maximum extent practicable) after evaluate.
 (7)Assistance for family caregiversSubsection (a) of such section is amended by adding at the end the following new paragraph:  (11)(A)In providing assistance under this subsection to family caregivers of eligible veterans, the Secretary may enter into contracts, provider agreements, and memoranda of understanding with Federal agencies, States, and private, nonprofit, and other entities to provide such assistance to such family caregivers.
 (B)The Secretary may provide assistance under this paragraph only if such assistance is reasonably accessible to the family caregiver and is substantially equivalent or better in quality to similar services provided by the Department.
 (C)The Secretary may provide fair compensation to Federal agencies, States, and other entities that provide assistance under this paragraph..
 (b)Modification of definition of personal care servicesSubsection (d)(4) of such section is amended— (1)in subparagraph (A), by striking independent;
 (2)by redesignating subparagraph (B) as subparagraph (D); and (3)by inserting after subparagraph (A) the following new subparagraphs:
							
 (B)Supervision or protection based on symptoms or residuals of neurological or other impairment or injury.
 (C)Regular or extensive instruction or supervision without which the ability of the veteran to function in daily life would be seriously impaired..
						162.Implementation of information technology system of Department of Veterans Affairs to assess and
			 improve the family caregiver program
					(a)Implementation of new system
 (1)In generalNot later than October 1, 2018, the Secretary of Veterans Affairs shall implement an information technology system that fully supports the Program and allows for data assessment and comprehensive monitoring of the Program.
 (2)Elements of systemThe information technology system required to be implemented under paragraph (1) shall include the following:
 (A)The ability to easily retrieve data that will allow all aspects of the Program (at the medical center and aggregate levels) and the workload trends for the Program to be assessed and comprehensively monitored.
 (B)The ability to manage data with respect to a number of caregivers that is more than the number of caregivers that the Secretary expects to apply for the Program.
 (C)The ability to integrate the system with other relevant information technology systems of the Veterans Health Administration.
 (b)Assessment of ProgramNot later than 180 days after implementing the system described in subsection (a), the Secretary shall, through the Under Secretary for Health, use data from the system and other relevant data to conduct an assessment of how key aspects of the Program are structured and carried out.
					(c)Ongoing monitoring of and modifications to Program
 (1)MonitoringThe Secretary shall use the system implemented under subsection (a) to monitor and assess the workload of the Program, including monitoring and assessment of data on—
 (A)the status of applications, appeals, and home visits in connection with the Program; and (B)the use by caregivers participating in the Program of other support services under the Program such as respite care.
 (2)ModificationsBased on the monitoring and assessment conducted under paragraph (1), the Secretary shall identify and implement such modifications to the Program as the Secretary considers necessary to ensure the Program is functioning as intended and providing veterans and caregivers participating in the Program with services in a timely manner.
						(d)Reports
						(1)Initial report
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate, the Committee on Veterans' Affairs of the House of Representatives, and the Comptroller General of the United States a report that includes—
 (i)the status of the planning, development, and deployment of the system required to be implemented under subsection (a), including any changes in the timeline for the implementation of the system; and
 (ii)an assessment of the needs of family caregivers of veterans described in subparagraph (B), the resources needed for the inclusion of such family caregivers in the Program, and such changes to the Program as the Secretary considers necessary to ensure the successful expansion of the Program to include such family caregivers.
 (B)Veterans describedVeterans described in this subparagraph are veterans who are eligible for the Program under clause (ii) or (iii) of section 1720G(a)(2)(B) of title 38, United States Code, as amended by section 161(a)(1) of this title, solely due to a serious injury (including traumatic brain injury, psychological trauma, or other mental disorder) incurred or aggravated in the line of duty in the active military, naval, or air service before September 11, 2001.
 (2)Notification by Comptroller GeneralThe Comptroller General shall review the report submitted under paragraph (1) and notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives with respect to the progress of the Secretary in—
 (A)fully implementing the system required under subsection (a); and (B)implementing a process for using such system to monitor and assess the Program under subsection (c)(1) and modify the Program as considered necessary under subsection (c)(2).
							(3)Final report
 (A)In generalNot later than October 1, 2019, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Comptroller General a report on the implementation of subsections (a) through (c).
 (B)ElementsThe report required by subparagraph (A) shall include the following: (i)A certification by the Secretary that the information technology system described in subsection (a) has been implemented.
 (ii)A description of how the Secretary has implemented such system. (iii)A description of the modifications to the Program, if any, that were identified and implemented under subsection (c)(2).
 (iv)A description of how the Secretary is using such system to monitor the workload of the Program. (e)DefinitionsIn this section:
 (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code. (2)ProgramThe term Program means the program of comprehensive assistance for family caregivers under section 1720G(a) of title 38, United States Code, as amended by section 161 of this title.
						163.Modifications to annual evaluation report on caregiver program of Department of Veterans Affairs
 (a)Barriers to care and servicesSubparagraph (A)(iv) of section 101(c)(2) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1720G note) is amended by inserting , including a description of any barriers to accessing and receiving care and services under such programs before the semicolon.
 (b)Sufficiency of training for family caregiver programSubparagraph (B) of such section is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new clause:
							
 (iii)an evaluation of the sufficiency and consistency of the training provided to family caregivers under such program in preparing family caregivers to provide care to veterans under such program..
						IIVA Asset and Infrastructure Review
			AAsset and Infrastructure Review
 201.Short titleThis subtitle may be cited as the VA Asset and Infrastructure Review Act of 2018. 202.The Commission (a)EstablishmentThere is established an independent commission to be known as the Asset and Infrastructure Review Commission (in this subtitle referred to as the Commission).
 (b)DutiesThe Commission shall carry out the duties specified for it in this subtitle. (c)Appointment (1)In general (A)AppointmentThe Commission shall be composed of nine members appointed by the President, by and with the advice and consent of the Senate.
 (B)Transmission of nominationsThe President shall transmit to the Senate the nominations for appointment to the Commission not later than May 31, 2021.
 (2)Consultation in selection processIn selecting individuals for nominations for appointments to the Commission, the President shall consult with—
 (A)the Speaker of the House of Representatives; (B)the majority leader of the Senate;
 (C)the minority leader of the House of Representatives; (D)the minority leader of the Senate; and
 (E)congressionally chartered, membership based veterans service organizations concerning the appointment of three members.
 (3)Designation of ChairAt the time the President nominates individuals for appointment to the Commission under paragraph (1)(B), the President shall designate one such individual who shall serve as Chair of the Commission and one such individual who shall serve as Vice Chair of the Commission.
 (4)Member representationIn nominating individuals under this subsection, the President shall ensure that— (A)veterans, reflecting current demographics of veterans enrolled in the system of annual patient enrollment under section 1705 of title 38, United States Code, are adequately represented in the membership of the Commission;
 (B)at least one member of the Commission has experience working for a private integrated health care system that has annual gross revenues of more than $50,000,000;
 (C)at least one member has experience as a senior manager for an entity specified in clause (ii), (iii), or (iv) of section 101(a)(1)(B) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note);
 (D)at least one member— (i)has experience with capital asset management for the Federal Government; and
 (ii)is familiar with trades related to building and real property, including construction, engineering, architecture, leasing, and strategic partnerships; and
 (E)at least three members represent congressionally chartered, membership-based, veterans service organizations.
							(d)Meetings
 (1)In generalThe Commission shall meet only during calendar years 2022 and 2023. (2)Public nature of meetings and proceedings (A)Public meetingsEach meeting of the Commission shall be open to the public.
 (B)Open participationAll the proceedings, information, and deliberations of the Commission shall be available for review by the public.
 (e)VacanciesA vacancy in the Commission shall be filled in the same manner as the original appointment, but the individual appointed to fill the vacancy shall serve only for the unexpired portion of the term for which the individual’s predecessor was appointed.
					(f)Pay
 (1)In generalMembers of the Commission shall serve without pay. (2)Officers or employees of the United StatesEach member of the Commission who is an officer or employee of the United States shall serve without compensation in addition to that received for service as an officer or employee of the United States.
 (3)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
						(g)Director of staff
 (1)AppointmentThe Commission shall appoint a Director who— (A)has not served as an employee of the Department of Veterans Affairs during the 1-year period preceding the date of such appointment; and
 (B)is not otherwise barred or prohibited from serving as Director under Federal ethics laws and regulations, by reason of post-employment conflict of interest.
 (2)Rate of payThe Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
						(h)Staff
 (1)Pay of personnelSubject to paragraphs (2) and (3), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
 (2)Exemption from certain requirementsThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay payable for GS–15 of the General Schedule.
						(3)Detailees
 (A)Limitation on numberNot more than two-thirds of the personnel employed by or detailed to the Commission may be on detail from the Department of Veterans Affairs.
 (B)Professional analystsNot more than half of the professional analysts of the Commission staff may be persons detailed from the Department of Veterans Affairs to the Commission.
 (C)Prohibition on detail of certain personnelA person may not be detailed from the Department of Veterans Affairs to the Commission if, within 6 months before the detail is to begin, that person participated personally and substantially in any matter within the Department of Veterans Affairs concerning the preparation of recommendations regarding facilities of the Veterans Health Administration.
 (4)Authority to request detailed personnelSubject to paragraph (3), the head of any Federal department or agency, upon the request of the Director, may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this subtitle.
 (5)Information from Federal agenciesThe Commission may secure directly from any Federal agency such information the Commission considers necessary to carry out this subtitle. Upon request of the Chair, the head of such agency shall furnish such information to the Commission.
						(i)Other authority
 (1)Temporary and intermittent servicesThe Commission may procure by contract, to the extent funds are available, the temporary or intermittent services of experts or consultants pursuant to section 3109 of title 5, United States Code.
 (2)Leasing and acquisition of propertyTo the extent funds are available, the Commission may lease real property and acquire personal property either of its own accord or in consultation with the General Services Administration.
 (j)TerminationThe Commission shall terminate on December 31, 2023. (k)Prohibition against restricting communications (1)In generalExcept as provided in paragraph (2), no person may restrict an employee of the Department of Veterans Affairs in communicating with the Commission.
 (2)Unlawful communicationsParagraph (1) does not apply to a communication that is unlawful. 203.Procedure for making recommendations (a)Selection criteria (1)PublicationThe Secretary shall, not later than February 1, 2021, and after consulting with veterans service organizations, publish in the Federal Register and transmit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives the criteria proposed to be used by the Department of Veterans Affairs in assessing and making recommendations regarding the modernization or realignment of facilities of the Veterans Health Administration under this subtitle. Such criteria shall include the preferences of veterans regarding health care furnished by the Department.
 (2)Public commentThe Secretary shall provide an opportunity for public comment on the proposed criteria under paragraph (1) for a period of at least 90 days and shall include notice of that opportunity in the publication required under such paragraph.
 (3)Publication of final criteriaThe Secretary shall, not later than May 31, 2021, publish in the Federal Register and transmit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives the final criteria to be used in making recommendations regarding the closure, modernization, or realignment of facilities of the Veterans Health Administration under this subtitle.
						(b)Recommendations of the Secretary
 (1)Publication in Federal RegisterThe Secretary shall, not later than January 31, 2022, and after consulting with veterans service organizations, publish in the Federal Register and transmit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives and to the Commission a report detailing the recommendations regarding the modernization or realignment of facilities of the Veterans Health Administration on the basis of the final criteria referred to in subsection (a)(2) that are applicable.
 (2)Factors for considerationIn making recommendations under this subsection, the Secretary shall consider each of the following factors:
 (A)The degree to which any health care delivery or other site for providing services to veterans reflect the metrics of the Department of Veterans Affairs regarding market area health system planning.
 (B)The provision of effective and efficient access to high-quality health care and services for veterans.
 (C)The extent to which the real property that no longer meets the needs of the Federal Government could be reconfigured, repurposed, consolidated, realigned, exchanged, outleased, replaced, sold, or disposed.
 (D)The need of the Veterans Health Administration to acquire infrastructure or facilities that will be used for the provision of health care and services to veterans.
 (E)The extent to which the operating and maintenance costs are reduced through consolidating, colocating, and reconfiguring space, and through realizing other operational efficiencies.
 (F)The extent and timing of potential costs and savings, including the number of years such costs or savings will be incurred, beginning with the date of completion of the proposed recommendation.
 (G)The extent to which the real property aligns with the mission of the Department of Veterans Affairs.
 (H)The extent to which any action would impact other missions of the Department (including education, research, or emergency preparedness).
 (I)Local stakeholder inputs and any factors identified through public field hearings. (J)The assessments under paragraph (3).
 (K)The extent to which the Veterans Health Administration has appropriately staffed the medical facility, including determinations whether there has been insufficient resource allocation or deliberate understaffing.
 (L)Any other such factors the Secretary determines appropriate. (3)Capacity and commercial market assessments (A)AssessmentsThe Secretary shall assess the capacity of each Veterans Integrated Service Network and medical facility of the Department to furnish hospital care or medical services to veterans under chapter 17 of title 38, United States Code. Each such assessment shall—
 (i)identify gaps in furnishing such care or services at such Veterans Integrated Service Network or medical facility;
 (ii)identify how such gaps can be filled by— (I)entering into contracts or agreements with network providers under this section or with entities under other provisions of law;
 (II)making changes in the way such care and services are furnished at such Veterans Integrated Service Network or medical facility, including—
 (aa)extending hours of operation; (bb)adding personnel; or
 (cc)expanding space through the construction, leasing, or sharing of health care facilities; and (III)the building or realignment of Department resources or personnel;
 (iii)forecast, based on future projections and historical trends, both the short- and long-term demand in furnishing care or services at such Veterans Integrated Service Network or medical facility and assess how such demand affects the needs to use such network providers;
 (iv)include a commercial health care market assessment of designated catchment areas in the United States conducted by a non-governmental entity; and
 (v)consider the unique ability of the Federal Government to retain a presence in an area otherwise devoid of commercial health care providers or from which such providers are at risk of leaving.
 (B)ConsultationIn carrying out the assessments under subparagraph (A), the Secretary shall consult with veterans service organizations and veterans served by each such Veterans Integrated Service Network and medical facility.
 (C)SubmittalThe Secretary shall submit such assessments to the Committees on Veterans’ Affairs of the House of Representatives and the Senate with the recommendations of the Secretary under this subsection and make the assessments publicly available.
 (4)Summary of selection processThe Secretary shall include, with the list of recommendations published and transmitted pursuant to paragraph (1), a summary of the selection process that resulted in the recommendation for each facility of the Veterans Health Administration, including a justification for each recommendation. The Secretary shall transmit the matters referred to in the preceding sentence not later than 7 days after the date of the transmittal to the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Commission of the report referred to in paragraph (1).
 (5)Treatment of facilitiesIn assessing facilities of the Veterans Health Administration, the Secretary shall consider all such facilities equally without regard to whether the facility has been previously considered or proposed for reuse, closure, modernization, or realignment by the Department of Veterans Affairs.
 (6)Availability of information to CongressIn addition to making all information used by the Secretary to prepare the recommendations under this subsection available to Congress (including any committee or Member of Congress), the Secretary shall also make such information available to the Commission and the Comptroller General of the United States.
						(7)Certification of accuracy
 (A)In generalEach person referred to in subparagraph (B), when submitting information to the Secretary or the Commission concerning the modernization or realignment of a facility of the Veterans Health Administration, shall certify that such information is accurate and complete to the best of that person’s knowledge and belief.
 (B)Covered personsSubparagraph (A) applies to the following persons: (i)Each Under Secretary of the Department of Veterans Affairs.
 (ii)Each director of a Veterans Integrated Service Network. (iii)Each director of a medical center of the Department of Veterans Affairs.
 (iv)Each director of a program office of the Department of Veterans Affairs. (v)Each person who is in a position the duties of which include personal and substantial involvement in the preparation and submission of information and recommendations concerning the modernization or realignment of facilities of the Veterans Health Administration.
								(c)Review and recommendations by the Commission
						(1)Public hearings
 (A)In generalAfter receiving the recommendations from the Secretary pursuant to subsection (b), the Commission shall conduct public hearings on the recommendations.
 (B)LocationsThe Commission shall conduct public hearings in regions affected by a recommendation of the Secretary to close a facility of the Veterans Health Administration. To the greatest extent practicable, the Commission shall conduct public hearings in regions affected by a recommendation of the Secretary to modernize or realign such a facility.
 (C)Required witnessesWitnesses at each public hearing shall include at a minimum— (i)a veteran—
 (I)enrolled under section 1705 of title 38, United States Code; and (II)identified by a local veterans service organization; and
 (ii)a local elected official. (2)Transmittal to President (A)In generalThe Commission shall, not later than January 31, 2023, transmit to the President a report containing the Commission’s findings and conclusions based on a review and analysis of the recommendations made by the Secretary, together with the Commission’s recommendations, for modernizations and realignments of facilities of the Veterans Health Administration.
 (B)Authority to make changes to recommendationsSubject to subparagraph (C), in making its recommendations, the Commission may change any recommendation made by the Secretary if the Commission—
 (i)determines that the Secretary deviated substantially from the final criteria referred to in subsection (a)(2) in making such recommendation;
 (ii)determines that the change is consistent with the final criteria referred to in subsection (a)(2); (iii)publishes a notice of the proposed change in the Federal Register not less than 45 days before transmitting its recommendations to the President pursuant to subparagraph (A); and
 (iv)conducts public hearings on the proposed change. (3)Justification for changesThe Commission shall explain and justify in its report submitted to the President pursuant to paragraph (2) any recommendation made by the Commission that is different from the recommendations made by the Secretary pursuant to subsection (b). The Commission shall transmit a copy of such report to the Committees on Veterans’ Affairs of the Senate and the House of Representatives on the same date on which it transmits its recommendations to the President under paragraph (2).
 (4)Provision of information to CongressAfter the Commission transmits its report to the President, the Commission shall promptly provide, upon request, to any Member of Congress, information used by the Commission in making its recommendations.
						(d)Review by the President
 (1)ReportThe President shall, not later than February 15, 2023, transmit to the Commission and to the Congress a report containing the President’s approval or disapproval of the Commission’s recommendations.
 (2)Presidential approvalIf the President approves all the recommendations of the Commission, the President shall transmit a copy of such recommendations to the Congress, together with a certification of such approval.
 (3)Presidential disapprovalIf the President disapproves the recommendations of the Commission, in whole or in part, the President shall transmit to the Commission and the Congress, not later than March 1, 2023, the reasons for that disapproval. The Commission, after consideration of the President’s reasons for disapproval, shall then transmit to the President, not later than March 15, 2023, a report containing—
 (A)the Commission’s findings and conclusions based on a review and analysis of those reasons for disapproval provided by the President; and
 (B)recommendations that the Commission determines are appropriate for modernizations and realignments of facilities of the Veterans Health Administration.
 (4)Transmittal of recommendations to CongressIf the President approves all recommendations of the Commission transmitted to the President under paragraph (3), the President shall transmit a copy of such recommendations to the Congress, together with a certification of such approval.
 (5)Failure to transmitIf the President does not transmit to the Congress an approval and certification described in paragraph (2) or (4) by March 30, 2023, the process by which facilities of the Veterans Health Administration may be selected for modernization or realignment under this subtitle shall be terminated.
						204.Actions regarding infrastructure and facilities of the Veterans Health Administration
 (a)In generalSubject to subsection (b), the Secretary shall begin to implement the recommended modernizations and realignments in the report under section 203(d) not later than 3 years after the date on which the President transmits such report to Congress. In any fiscal year, such implementation includes—
 (1)the planning of modernizations and realignments of facilities of the Veterans Health Administration as recommended in such report; and
 (2)providing detailed information on the budget for such modernizations or realignments in documents submitted to Congress by the Secretary in support of the President's budget for that fiscal year.
						(b)Congressional disapproval
 (1)In generalThe Secretary may not carry out any modernization or realignment recommended by the Commission in a report transmitted from the President pursuant to section 203(d) if a joint resolution is enacted, in accordance with the provisions of section 207, disapproving such recommendations of the Commission before the earlier of—
 (A)the end of the 45-day period beginning on the date on which the President transmits such report; or (B)the adjournment of Congress sine die for the session during which such report is transmitted.
 (2)Computation of periodFor purposes of paragraph (1) and subsections (a) and (c) of section 207, the days on which either House of Congress is not in session because of an adjournment of more than three days to a day certain shall be excluded in the computation of a period.
						205.Implementation
					(a)In general
 (1)Modernizing and realigning facilitiesIn modernizing or realigning any facility of the Veterans Health Administration under this subtitle, the Secretary may—
 (A)take such actions as may be necessary to modernize or realign any such facility, including the alteration of such facilities, the acquisition of such land, the leasing or construction of such replacement facilities, the disposition of such land or facilities, the performance of such activities, and the conduct of such advance planning and design as may be required to transfer functions from a facility of the Veterans Health Administration to another such facility, and may use for such purpose funds in the Account or funds appropriated to the Department of Veterans Affairs for such purposes;
 (B)carry out activities for the purposes of environmental mitigation, abatement, or restoration at any such facility, and shall use for such purposes funds in the Account;
 (C)reimburse other Federal agencies for actions performed at the request of the Secretary with respect to any such closure or realignment, and may use for such purpose funds in the Account or funds appropriated to the Department of Veterans Affairs and available for such purpose; and
 (D)exercise the authority of the Secretary under subchapter V of chapter 81 of title 38, United States Code.
 (2)Environmental restoration; historic preservationIn carrying out any closure or realignment under this subtitle, the Secretary, with regards to any property made excess to the needs of the Department of Veterans Affairs as a result of such closure or realignment, shall carry out, as soon as possible with funds available for such purpose, any of the following for which the Secretary is responsible:
 (A)Environmental mitigation. (B)Environmental abatement.
 (C)Environmental restoration. (D)Compliance with historic preservation requirements.
							(b)Management and disposal of property
 (1)Existing Disposal AuthoritiesTo transfer or dispose of surplus real property or infrastructure located at any facility of the Veterans Health Administration that is modernized or realigned under this title, the Secretary may exercise the authorities of the Secretary under subchapters I and II of chapter 81 of title 38, United States Code, or the authorities delegated to the Secretary by the Administrator of General Services under subchapter III of chapter 5 of title 40, United States Code.
						(2)Effects on local communities
 (A)Consultation with State and local governmentBefore any action may be taken with respect to the disposal of any surplus real property or infrastructure located at any facility of the Veterans Health Administration to be closed or realigned under this subtitle, the Secretary of Veterans Affairs shall consult with the Governor of the State and the heads of the local governments concerned for the purpose of considering any plan for the use of such property by the local community concerned.
 (B)Treatment of roadsIf infrastructure or a facility of the Veterans Health Administration to be closed or realigned under this subtitle includes a road used for public access through, into, or around the facility, the Secretary—
 (i)shall consult with the Government of the State and the heads of the local governments concerned for the purpose of considering the continued availability of the road for public use after the recommended action is complete; and
 (ii)may exercise the authority of the Secretary under section 8108 of title 38, United States Code. (3)Leases; CERCLA (A)Lease authority (i)Transfer to redevelopment authority for leaseThe Secretary may transfer title to a facility of the Veterans Health Administration approved for closure or realignment under this subtitle (including property at a facility of the Veterans Health Administration approved for realignment which will be retained by the Department of Veterans Affairs or another Federal agency after realignment) to the redevelopment authority for the facility if the redevelopment authority agrees to lease, directly upon transfer, one or more portions of the property transferred under this subparagraph to the Secretary or to the head of another department or agency of the Federal Government.
 (ii)Term of leaseA lease under clause (i) shall be for a term of not to exceed 50 years, but may provide for options for renewal or extension of the term by the department or agency concerned.
 (iii)LimitationA lease under clause (i) may not require rental payments by the United States. (iv)Treatment of remaindered lease termsA lease under clause (i) shall include a provision specifying that if the department or agency concerned ceases requiring the use of the leased property before the expiration of the term of the lease, the remainder of the lease term may be satisfied by the same or another department or agency of the Federal Government using the property for a use similar to the use under the lease. Exercise of the authority provided by this clause shall be made in consultation with the redevelopment authority concerned.
 (v)Facility servicesNotwithstanding clause (iii), if a lease under clause (i) involves a substantial portion of the facility, the department or agency concerned may obtain facility services for the leased property and common area maintenance from the redevelopment authority or the redevelopment authority’s assignee as a provision of the lease. The facility services and common area maintenance shall be provided at a rate no higher than the rate charged to non-Federal tenants of the transferred property. Facility services and common area maintenance covered by the lease shall not include—
 (I)municipal services that a State or local government is required by law to provide to all landowners in its jurisdiction without direct charge; or
 (II)firefighting or security-guard functions. (B)Application of CERCLAThe provisions of section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) shall apply to any transfer of real property under this paragraph.
 (C)Additional terms and conditionsThe Secretary may require any additional terms and conditions in connection with a transfer under this paragraph as such Secretary considers appropriate to protect the interests of the United States.
 (4)Application of McKinney-Vento Homeless Assistance ActNothing in this subtitle shall limit or otherwise affect the application of the provisions of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 et seq.) to facilities of the Veterans Health Administration closed under this subtitle.
						(c)Applicability of National Environmental Policy Act of 1969
 (1)In generalThe provisions of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the actions of the President, the Commission, and, except as provided in paragraph (2), the Department of Veterans Affairs in carrying out this subtitle.
						(2)Department of Veterans Affairs
 (A)Covered activitiesThe provisions of the National Environmental Policy Act of 1969 shall apply to actions of the Department of Veterans Affairs under this subtitle—
 (i)during the process of property disposal; and (ii)during the process of relocating functions from a facility of the Veterans Health Administration being closed or realigned to another facility after the receiving facility has been selected but before the functions are relocated.
 (B)Other activitiesIn applying the provisions of the National Environmental Policy Act of 1969 to the processes referred to in subparagraph (A), the Secretary shall not have to consider—
 (i)the need for closing or realigning the facility of the Veterans Health Administration as recommended by the Commission;
 (ii)the need for transferring functions to any facility of the Veterans Health Administration which has been selected as the receiving facility; or
 (iii)facilities of the Veterans Health Administration alternative to those recommended or selected. (d)Waiver (1)Restrictions on use of fundsThe Secretary may close or realign facilities of the Veterans Health Administration under this subtitle without regard to any provision of law restricting the use of funds for closing or realigning facilities of the Veterans Health Administration included in any appropriation or authorization Act.
 (2)Restrictions on authoritiesThe Secretary may close or realign facilities of the Veterans Health Administration under this subtitle without regard to the restrictions of section 8110 of title 38, United States Code.
						(e)Transfer authority in connection with payment of environmental remediation costs
						(1)In general
 (A)Transfer by deedSubject to paragraph (2) of this subsection and section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)), the Secretary may enter into an agreement to transfer by deed a facility of the Veterans Health Administration with any person who agrees to perform all environmental restoration, waste management, and environmental compliance activities that are required for the property or facilities under Federal and State laws, administrative decisions, agreements (including schedules and milestones), and concurrences.
 (B)Additional terms or conditionsThe Secretary may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the Secretary considers appropriate to protect the interests of the United States.
 (2)LimitationA transfer of a facility of the Veterans Health Administration may be made under paragraph (1) only if the Secretary certifies to Congress that—
 (A)the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the Secretary with respect to the facility of the Veterans Health Administration are equal to or greater than the fair market value of the property or facilities to be transferred, as determined by the Secretary; or
 (B)if such costs are lower than the fair market value of the facility of the Veterans Health Administration, the recipient of such transfer agrees to pay the difference between the fair market value and such costs.
 (3)Payment by the Secretary for certain transfersIn the case of a facility of the Veterans Health Administration covered by a certification under paragraph (2)(A), the Secretary may pay the recipient of such facility an amount equal to the lesser of—
 (A)the amount by which the costs incurred by the recipient of the facility of the Veterans Health Administration for all environmental restoration, waste, management, and environmental compliance activities with respect to such facility exceed the fair market value of such property as specified in such certification; or
 (B)the amount by which the costs (as determined by the Secretary) that would otherwise have been incurred by the Secretary for such restoration, management, and activities with respect to such facility of the Veterans Health Administration exceed the fair market value of property as so specified.
 (4)DisclosureAs part of an agreement under paragraph (1), the Secretary shall disclose to the person to whom the facility of the Veterans Health Administration will be transferred any information of the Secretary regarding the environmental restoration, waste management, and environmental compliance activities described in paragraph (1) that relate to the facility of the Veterans Health Administration. The Secretary shall provide such information before entering into the agreement.
 (5)Applicability of certain environmental lawsNothing in this subsection shall be construed to modify, alter, or amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						206.Department of Veterans Affairs Asset and Infrastructure Review Account
 (a)EstablishmentThere is hereby established in the ledgers of the Treasury an account to be known as the Department of Veterans Affairs Asset and Infrastructure Review Account which shall be administered by the Secretary as a single account. (b)Credits to accountThere shall be credited to the Account the following:
 (1)Funds authorized for and appropriated to the Account. (2)Proceeds received from the lease, transfer, or disposal of any property at a facility of the Veterans Health Administration closed or realigned under this subtitle.
 (c)Use of accountThe Secretary may use the funds in the Account only for the following purposes: (1)To carry out this subtitle.
 (2)To cover property management and disposal costs incurred at facilities of the Veterans Health Administration closed, modernized, or realigned under this subtitle.
 (3)To cover costs associated with supervision, inspection, overhead, engineering, and design of construction projects undertaken under this subtitle, and subsequent claims, if any, related to such activities.
 (4)Other purposes that the Secretary determines support the mission and operations of the Department of Veterans Affairs.
						(d)Consolidated budget justification display for account
 (1)Consolidated budget information requiredThe Secretary shall establish a consolidated budget justification display in support of the Account that for each fiscal year—
 (A)details the amount and nature of credits to, and expenditures from, the Account during the preceding fiscal year;
 (B)separately details the environmental remediation costs associated with facility of the Veterans Health Administration for which a budget request is made;
 (C)specifies the transfers into the Account and the purposes for which these transferred funds will be further obligated, to include caretaker and environment remediation costs associated with each facility of the Veterans Health Administration; and
 (D)details any intra-budget activity transfers within the Account that exceeded $1,000,000 during the preceding fiscal year or that are proposed for the next fiscal year and will exceed $1,000,000.
 (2)SubmissionThe Secretary shall include the information required by paragraph (1) in the materials that the Secretary submits to Congress in support of the budget for a fiscal year submitted by the President pursuant to section 1105 of title 31, United States Code.
						(e)Closure of account; treatment of remaining funds
 (1)ClosureThe Account shall be closed at the time and in the manner provided for appropriation accounts under section 1555 of title 31, United States Code, except that unobligated funds which remain in the Account upon closure shall be held by the Secretary of the Treasury until transferred to the Secretary of Veterans Affairs by law after the Committees on Veterans’ Affairs of the Senate and the House of Representatives receive the final report transmitted under paragraph (2).
 (2)Final reportNo later than 60 days after the closure of the Account under paragraph (1), the Secretary shall transmit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives and the Committees on Appropriations of the House of Representatives and the Senate a report containing an accounting of—
 (A)all the funds credited to and expended from the Account or otherwise expended under this subtitle; and
 (B)any funds remaining in the Account. 207.Congressional consideration of Commission report (a)Disapproval resolutionFor purposes of this subtitle, the term joint resolution means only a joint resolution which is introduced within the 5-day period beginning on the date on which the President transmits the report to the Congress under section 203(d), and—
 (1)which does not have a preamble; (2)the matter after the resolving clause of which is as follows: that Congress disapproves the recommendations of the VHA Asset and Infrastructure Review Commission as submitted by the President on ___, the blank space being filled with the appropriate date; and
 (3)the title of which is as follows: Joint resolution disapproving the recommendations of the VHA Asset and Infrastructure Review Commission..
						(b)Consideration in the House of Representatives
 (1)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House without amendment not later than 15 legislative days after the date of introduction thereof. If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution.
 (2)Proceeding to considerationIt shall be in order at any time after the third legislative day after each committee authorized to consider a joint resolution has reported or has been discharged from consideration of a joint resolution, to move to proceed to consider the joint resolution in the House. All points of order against the motion are waived. Such a motion shall not be in order after the House has disposed of a motion to proceed on a joint resolution addressing a particular submission. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. The motion shall not be debatable. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationThe joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent. A motion to reconsider the vote on passage of the joint resolution shall not be in order.
						(c)Consideration in the Senate
 (1)ReferralA joint resolution introduced in the Senate shall be referred to the Committee on Veterans’ Affairs.
 (2)Reporting and dischargeAny committee of the Senate to which a joint resolution is referred shall report it to the Senate without amendment not later than 15 session days after the date of introduction of a joint resolution described in subsection (a). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be placed on the calendar.
						(3)Floor consideration
 (A)In generalNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the third session day on which the Committee on Veterans’ Affairs has reported or has been discharged from consideration of a joint resolution described in subsection (a) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the joint resolution shall remain the unfinished business until disposed of.
 (B)ConsiderationConsideration of the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.
 (C)Vote on passageIf the Senate has voted to proceed to a joint resolution, the vote on passage of the joint resolution shall occur immediately following the conclusion of consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.
 (D)Rulings of the Chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
 (d)Amendment not in orderA joint resolution of disapproval considered pursuant to this section shall not be subject to amendment in either the House of Representatives or the Senate.
					(e)Coordination with action by other House
 (1)In generalIf, before the passage by one House of the joint resolution of that House, that House receives the joint resolution from the other House, then the following procedures shall apply:
 (A)The joint resolution of the other House shall not be referred to a committee. (B)With respect to the joint resolution of the House receiving the joint resolution—
 (i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but
 (ii)the vote on passage shall be on the joint resolution of the other House. (2)Treatment of joint resolution of other HouseIf the Senate fails to introduce or consider a joint resolution under this section, the joint resolution of the House shall be entitled to expedited floor procedures under this section.
 (3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate then receives the companion measure from the House of Representatives, the companion measure shall not be debatable.
 (f)Rules of the House of Representatives and SenateThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
						208.Other matters
					(a)Online publication of communications
 (1)In generalNot later than 24 hours after the transmission or receipt of any communication under this subtitle that is transmitted or received by a party specified in paragraph (2), the Secretary of Veterans Affairs shall publish such communication online.
 (2)Parties specifiedThe parties specified under this paragraph are the following: (A)The Secretary of Veterans Affairs.
 (B)The Commission. (C)The President.
 (b)Continuation of existing construction projects and planningDuring activities that the Commission, President, or Congress carry out under this subtitle, the Secretary of Veterans Affairs may not stop, solely because of such activities—
 (1)a construction or leasing project of the Veterans Health Administration; (2)long term planning regarding infrastructure and assets of the Veterans Health Administration; or
 (3)budgetary processes for the Veterans Health Administration. (c)Recommendations for future asset reviewsThe Secretary of Veterans Affairs may, after consulting with veterans service organizations, include in budget submissions the Secretary submits after the termination of the Commission recommendations for future such commissions or other capital asset realignment and management processes.
 209.DefinitionsIn this subtitle: (1)The term Account means the Department of Veterans Affairs Asset and Infrastructure Review Account established by section 206(a).
 (2)The term Commission means the Commission established by section 202. (3)The term date of approval, with respect to a modernization or realignment of a facility of the Veterans Health Administration, means the date on which the authority of Congress to disapprove a recommendation of modernization or realignment, as the case may be, of such facility under this subtitle expires.
 (4)The term facility of the Veterans Health Administration— (A)means any land, building, structure, or infrastructure (including any medical center, nursing home, domiciliary facility, outpatient clinic, center that provides readjustment counseling, or leased facility) that is—
 (i)under the jurisdiction of the Department of Veterans Affairs; (ii)under the control of the Veterans Health Administration; and
 (iii)not under the control of the General Services Administration; or (B)with respect to a colocated facility of the Department of Veterans Affairs, includes any land, building, or structure—
 (i)under the jurisdiction of the Department of Veterans Affairs; (ii)under the control of another administration of the Department of Veterans Affairs; and
 (iii)not under the control of the General Services Administration. (5)The term infrastructure means improvements to land other than buildings or structures.
 (6)The term modernization includes— (A)any action, including closure, required to align the form and function of a facility of the Veterans Health Administration to the provision of modern day health care, including utilities and environmental control systems;
 (B)the construction, purchase, lease, or sharing of a facility of the Veterans Health Administration; and
 (C)realignments, disposals, exchanges, collaborations between the Department of Veterans Affairs and other Federal entities, and strategic collaborations between the Department and non-Federal entities, including tribal organizations.
 (7)The term realignment, with respect to a facility of the Veterans Health Administration, includes— (A)any action that changes the numbers of or relocates services, functions, and personnel positions;
 (B)disposals or exchanges between the Department of Veterans Affairs and other Federal entities, including the Department of Defense; and
 (C)strategic collaborations between the Department of Veterans Affairs and non-Federal entities, including tribal organizations.
 (8)The term redevelopment authority, in the case of a facility of the Veterans Health Administration closed or modernized under this subtitle, means any entity (including an entity established by a State or local government) recognized by the Secretary of Veterans Affairs as the entity responsible for developing the redevelopment plan with respect to the facility or for directing the implementation of such plan.
 (9)The term redevelopment plan in the case of a facility of the Veterans Health Administration to be closed or realigned under this subtitle, means a plan that—
 (A)is agreed to by the local redevelopment authority with respect to the facility; and (B)provides for the reuse or redevelopment of the real property and personal property of the facility that is available for such reuse and redevelopment as a result of the closure or realignment of the facility.
 (10)The term Secretary means the Secretary of Veterans Affairs. (11)The term tribal organization has the meaning given such term in section 3765 of title 38, United States Code.
					BOther Infrastructure Matters
 211.Improvement to training of construction personnelSubsection (g) of section 8103 of title 38, United States Code, is amended to read as follows:  (g)(1)(A)Not later than September 30 of the fiscal year following the fiscal year during which the VA Asset and Infrastructure Review Act of 2018 is enacted, the Secretary shall implement the covered training curriculum and the covered certification program.
 (B)In designing and implementing the covered training curriculum and the covered certification program under paragraph (1), the Secretary shall use as models existing training curricula and certification programs that have been established under chapter 87 of title 10, United States Code, as determined relevant by the Secretary.
 (2)The Secretary may develop the training curriculum under paragraph (1)(A) in a manner that provides such training in any combination of—
 (A)training provided in person; (B)training provided over an internet website; or
 (C)training provided by another department or agency of the Federal Government. (3)The Secretary may develop the certification program under paragraph (1)(A) in a manner that uses—
 (A)one level of certification; or (B)more than one level of certification, as determined appropriate by the Secretary with respect to the level of certification for different grades of the General Schedule.
 (4)The Secretary may enter into a contract with an appropriate entity to provide the covered training curriculum and the covered certification program under paragraph (1)(A).
 (5)(A)Not later than September 30 of the second fiscal year following the fiscal year during which the VA Asset and Infrastructure Review Act of 2018 is enacted, the Secretary shall ensure that the majority of employees subject to the covered certification program achieve the certification or the appropriate level of certification pursuant to paragraph (3), as the case may be.
 (B)After carrying out subparagraph (A), the Secretary shall ensure that each employee subject to the covered certification program achieves the certification or the appropriate level of certification pursuant to paragraph (3), as the case may be, as quickly as practicable.
 (6)In this subsection: (A)The term covered certification program means, with respect to employees of the Department of Veterans Affairs who are members of occupational series relating to construction or facilities management, or employees of the Department who award or administer contracts for major construction, minor construction, or nonrecurring maintenance, including as contract specialists or contracting officers’ representatives, a program to certify knowledge and skills relating to construction or facilities management and to ensure that such employees maintain adequate expertise relating to industry standards and best practices for the acquisition of design and construction services.
 (B)The term covered training curriculum means, with respect to employees specified in subparagraph (A), a training curriculum relating to construction or facilities management..
 212.Review of enhanced use leasesSection 8162(b)(6) is amended to read as follows:  (6)The Office of Management and Budget shall review each enhanced-use lease before the lease goes into effect to determine whether the lease is in compliance with paragraph (5)..
				213.Assessment of health care furnished by the Department to veterans who live in the Pacific
			 territories
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report regarding health care furnished by the Department of Veterans Affairs to veterans who live in the Pacific territories.
 (b)ElementsThe report under subsection (a) shall include assessments of the following: (1)The ability of the Department to furnish to veterans who live in the Pacific territories the following:
 (A)Hospital care. (B)Medical services.
 (C)Mental health services. (D)Geriatric services.
 (2)The feasibility of establishing a community-based outpatient clinic of the Department in any Pacific territory that does not contain such a facility.
 (c)DefinitionIn this section, the term Pacific territories means American Samoa, Guam, and the Northern Mariana Islands. IIIImprovements to Recruitment of Health Care Professionals 301.Designated scholarships for physicians and dentists under Department of Veterans Affairs Health Professional Scholarship Program (a)Scholarships for physicians and dentistsSection 7612(b) of title 38, United States Code, is amended by adding at the end the following new paragraph:
					
 (6)(A)Of the scholarships awarded under this subchapter, the Secretary shall ensure that not less than 50 scholarships are awarded each year to individuals who are accepted for enrollment or enrolled (as described in section 7602 of this title) in a program of education or training leading to employment as a physician or dentist until such date as the Secretary determines that the staffing shortage of physicians and dentists in the Department is less than 500.
 (B)After such date, the Secretary shall ensure that of the scholarships awarded under this subchapter, a number of scholarships is awarded each year to individuals referred to in subparagraph (A) in an amount equal to not less than ten percent of the staffing shortage of physicians and dentists in the Department, as determined by the Secretary.
 (C)Notwithstanding subsection (c)(1), the agreement between the Secretary and a participant in the Scholarship Program who receives a scholarship pursuant to this paragraph shall provide the following:
 (i)The Secretary’s agreement to provide the participant with a scholarship under this subchapter for a specified number (from two to four) of school years during which the participant is pursuing a course of education or training leading to employment as a physician or dentist.
 (ii)The participant's agreement to serve as a full-time employee in the Veterans Health Administration for a period of time (hereinafter in this subchapter referred to as the period of obligated service) of 18 months for each school year or part thereof for which the participant was provided a scholarship under the Scholarship Program.
 (D)In providing scholarships pursuant to this paragraph, the Secretary may provide a preference for applicants who are veterans.
 (E)On an annual basis, the Secretary shall provide to appropriate educational institutions informational material about the availability of scholarships under this paragraph..
 (b)Breach of agreementSection 7617 of such title is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following new paragraph (4):  (4)In the case of a participant who is enrolled in a program or education or training leading to employment as a physician, the participant fails to successfully complete post-graduate training leading to eligibility for board certification in a specialty..
 (c)Extension of programSection 7619 of such title is amended by striking December 31, 2019 and inserting December 31, 2033. 302.Increase in maximum amount of debt that may be reduced under Education Debt Reduction Program of Department of Veterans Affairs (a)Increase in amountSection 7683(d)(1) is amended—
 (1)by striking $120,000 and inserting $200,000; and (2)by striking $24,000 and inserting $40,000.
					(b)Study
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—
 (A)conduct a study on the demand for education debt reduction under subchapter VII of chapter 76 of title 38, United States Code; and
 (B)submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the findings of the Secretary with respect to the study carried out under subparagraph (A).
 (2)ConsiderationsIn carrying out the study required by paragraph (1)(A), the Secretary shall consider the following: (A)The total number of vacancies within the Veterans Health Administration whose applicants are eligible to participate in the Education Debt Reduction Program pursuant to section 7682(a) of such title.
 (B)The types of medical professionals in greatest demand in the United States. (C)Projections by the Secretary of the numbers and types of medical professions that meet the needs of veterans.
						303.Establishing the Department of Veterans Affairs Specialty Education Loan Repayment Program
 (a)In generalChapter 76 of title 38, United States Code, is amended by inserting after subchapter VII the following new subchapter:
					
						VIIISpecialty Education Loan Repayment Program
 7691.EstablishmentAs part of the Educational Assistance Program, the Secretary may carry out a student loan repayment program under section 5379 of title 5. The program shall be known as the Department of Veterans Affairs Specialty Education Loan Repayment Program (in this chapter referred to as the Specialty Education Loan Repayment Program).
 7692.PurposeThe purpose of the Specialty Education Loan Repayment Program is to assist, through the establishment of an incentive program for certain individuals employed in the Veterans Health Administration, in meeting the staffing needs of the Veterans Health Administration for physicians in medical specialties for which the Secretary determines recruitment or retention of qualified personnel is difficult.
							7693.Eligibility; preferences; covered costs
 (a)EligibilityAn individual is eligible to participate in the Specialty Education Loan Repayment Program if the individual—
 (1)is hired under section 7401 of this title to work in an occupation described in section 7692 of this title;
 (2)owes any amount of principal or interest under a loan, the proceeds of which were used by or on behalf of that individual to pay costs relating to a course of education or training which led to a degree that qualified the individual for the position referred to in paragraph (1); and
 (3)is— (A)recently graduated from an accredited medical or osteopathic school and matched to an accredited residency program in a medical specialty described in section 7692 of this title; or
 (B)a physician in training in a medical specialty described in section 7692 of this title with more than 2 years remaining in such training.
 (b)PreferencesIn selecting individuals for participation in the Specialty Education Loan Repayment Program under this subchapter, the Secretary may give preference to the following:
 (1)Individuals who are, or will be, participating in residency programs in health care facilities— (A)located in rural areas;
 (B)operated by Indian tribes, tribal organizations, or the Indian Health Service; or (C)affiliated with underserved health care facilities of the Department.
 (2)Veterans. (c)Covered costsFor purposes of subsection (a)(2), costs relating to a course of education or training include—
 (1)tuition expenses; (2)all other reasonable educational expenses, including expenses for fees, books, equipment, and laboratory expenses; and
 (3)reasonable living expenses. 7694.Specialty education loan repayment (a)In generalPayments under the Specialty Education Loan Repayment Program shall consist of payments for the principal and interest on loans described in section 7682(a)(2) of this title for individuals selected to participate in the Program to the holders of such loans.
 (b)Frequency of paymentThe Secretary shall make payments for any given participant in the Specialty Education Loan Repayment Program on a schedule determined appropriate by the Secretary.
 (c)Maximum amount; waiver(1)The amount of payments made for a participant under the Specialty Education Loan Repayment Program may not exceed $160,000 over a total of 4 years of participation in the Program, of which not more than $40,000 of such payments may be made in each year of participation in the Program.
 (2)(A)The Secretary may waive the limitations under paragraph (1) in the case of a participant described in subparagraph (B). In the case of such a waiver, the total amount of payments payable to or for that participant is the total amount of the principal and the interest on the participant's loans referred to in subsection (a).
 (B)A participant described in this subparagraph is a participant in the Program who the Secretary determines serves in a position for which there is a shortage of qualified employees by reason of either the location or the requirements of the position.
 7695.Choice of locationEach participant in the Specialty Education Loan Repayment Program who completes residency may select, from a list of medical facilities of the Veterans Health Administration provided by the Secretary, at which such facility the participant will work in a medical specialty described in section 7692 of this title.
							7696.Term of obligated service
 (a)In generalIn addition to any requirements under section 5379(c) of title 5, a participant in the Specialty Education Loan Repayment Program must agree, in writing and before the Secretary may make any payment to or for the participant, to—
 (1)obtain a license to practice medicine in a State; (2)successfully complete post-graduate training leading to eligibility for board certification in a specialty;
 (3)serve as a full-time clinical practice employee of the Veterans Health Administration for 12 months for every $40,000 in such benefits that the employee receives, but in no case for fewer than 24 months; and
 (4)except as provided in subsection (b), to begin such service as a full-time practice employee by not later than 60 days after completing a residency.
 (b)FellowshipIn the case of a participant who receives an accredited fellowship in a medical specialty other than a medical specialty described in section 7692 of this title, the Secretary, on written request of the participant, may delay the term of obligated service under subsection (a) for the participant until after the participant completes the fellowship, but in no case later than 60 days after completion of such fellowship.
 (c)Penalty(1)An employee who does not complete a period of obligated service under this section shall owe the Federal Government an amount determined in accordance with the following formula: A = B × ((T − S) ÷ T)).
 (2)In the formula in paragraph (1): (A)A is the amount the employee owes the Federal Government.
 (B)B is the sum of all payments to or for the participant under the Specialty Education Loan Repayment Program.
 (C)T is the number of months in the period of obligated service of the employee. (D)S is the number of whole months of such period of obligated service served by the employee.
 7697.Relationship to Educational Assistance ProgramAssistance under the Specialty Education Loan Repayment Program may be in addition to other assistance available to individuals under the Educational Assistance Program..
				(b)Conforming and technical amendments
					(1)Conforming amendments
 (A)Section 7601(a) of title 38, United States Code, is amended— (i)in paragraph (4), by striking and;
 (ii)in paragraph (5), by striking the period and inserting ; and; and (iii)by adding at the end the following new paragraph:
								
 (6)the specialty education loan repayment program provided for in subchapter VIII of this chapter.. (B)Section 7603(a)(1) of title 38, United States Code, is amended by striking or VI and inserting VI, or VIII.
 (C)Section 7604 of title 38, United States Code, is amended by striking or VI each place it appears and inserting VI, or VIII. (D)Section 7631 of title 38, United States Code, is amended—
 (i)in subsection (a)(1)— (I)by striking and after scholarship amount,; and
 (II)by inserting , and the maximum specialty education loan repayment amount after reduction payments amount; and (ii)in subsection (b) by adding at the end the following new paragraph:
								
 (7)The term specialty education loan repayment amount means the maximum amount of specialty education loan repayment payments payable to or for a participant in the Department of Veterans Affairs Specialty Education Loan Repayment Program under subchapter VIII of this chapter, as specified in section 7694(c)(1) of this title and as previously adjusted (if at all) in accordance with this section..
 (E)Section 7632 of title 38, United States Code, is amended— (i)in paragraph (1), by striking and the Education Debt Reduction Program and inserting the Education Debt Reduction Program, and the Specialty Education Loan Repayment Program; and
 (ii)in paragraph (4), by striking and per participant in the Education Debt Reduction Program and inserting per participant in the Education Debt Reduction Program, and per participant in the Specialty Education Loan Repayment Program.
 (2)Table of sectionsThe table of sections at the beginning of chapter 76 of such title is amended by inserting after the items relating to subchapter VII the following:
						Subchapter VIII—Specialty Education Loan Repayment Program7691. Establishment.7692. Purpose.7693.  Eligibility; preferences; covered costs.7694. Specialty education loan repayment.7695. Choice of location.7696. Term of obligated service.7697. Relationship to Educational Assistance Program..
 (c)Needs of the VHAIn making determinations each year under section 7692 of title 38, United States Code, as enacted by subsection (a), the Secretary of Veterans Affairs shall consider the anticipated needs of the Veterans Health Administration during the period 2 to 6 years in the future.
 (d)PreferenceIn granting preference under section 7693 of title 38, United States Code, as enacted by subsection (a), the Secretary of Veterans Affairs shall determine whether a facility of the Department is underserved based on the criteria developed under section 401 of this Act.
 (e)Offer deadlineIn the case of an applicant who applies before receiving a residency match and whom the Secretary of Veterans Affairs selects for participation in the Specialty Education Loan Repayment Program established by subsection (a), the Secretary shall offer participation to the applicant not later than 28 days after—
 (1)the applicant matches with a residency in a medical specialty described in section 7692 of title 38, United States Code, as enacted by subsection (a); and
 (2)such match is published. (f)PublicityThe Secretary of Veterans Affairs shall take such steps as the Secretary determines are appropriate to publicize the Specialty Education Loan Repayment Program established under subchapter VIII of chapter 76 of title 38, United States Code, as enacted by subsection (a).
				304.Veterans healing veterans medical access and scholarship program
 (a)EstablishmentThe Secretary of Veterans Affairs, acting through the Office of Academic Affiliations of the Department of Veterans Affairs, shall carry out a pilot program under which the Secretary shall provide funding for the medical education of a total of 18 eligible veterans. Such funding shall be provided for two veterans enrolled in each covered medical schools in accordance with this section.
 (b)Eligible veteransTo be eligible to receive funding for medical education under this section, a veteran shall— (1)have been discharged from the Armed Forces not more than 10 years before the date of application for admission to a covered medical school;
 (2)not be entitled to educational assistance under chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code;
 (3)apply for admission to a covered medical school for the entering class of 2019; (4)indicate on such application for admission that the veteran would like to be considered for an award of funding under this section;
 (5)meet the minimum admissions criteria for the covered medical school to which the veteran applies; and
 (6)enter into an agreement described in subsection (e). (c)Award of funding (1)In generalEach covered medical school that opts to participate in the program under this section shall reserve two seats in the entering class of 2019 for eligible veterans who receive funding under such program. Such funding shall be awarded to the two eligible veterans with the highest admissions rankings for such class at such school.
 (2)Amount of fundingEach eligible veteran who receives funding under this section shall receive an amount equal to the actual cost of—
 (A)tuition at the covered medical school at which the veteran enrolls for 4 years; (B)books, fees, and technical equipment;
 (C)fees associated with the National Residency Match Program; (D)two away rotations performed during the fourth year at a Department of Veterans Affairs medical facility; and
 (E)a monthly stipend for the 4-year period during which the veteran is enrolled in medical school in an amount to be determined by the Secretary.
 (3)Distribution of fundingIn the event that two or more eligible veterans do not apply for admission at one of the covered medical schools for the entering class of 2019, the Secretary shall distribute the available funding to eligible veterans who applied for admission at other covered medical schools.
					(d)Agreement
 (1)Terms of agreementEach eligible veteran who accepts funding for medical education under this section shall enter into an agreement with the Secretary that provides that the veteran agrees—
 (A)to maintain enrollment and attendance in the medical school; (B)while enrolled in such medical school, to maintain an acceptable level of academic standing (as determined by the medical school under regulations prescribed by the Secretary);
 (C)to complete post-graduate training leading to eligibility for board certification in a speciality applicable to the Department of Veterans Affairs, as determined by the Secretary;
 (D)after completion of medical school, to obtain a license to practice medicine in a State; and (E)after completion of medical school and post-graduate training, to serve as a full-time clinical practice employee in the Veterans Health Administration for a period of 4 years.
 (2)Breach of agreementIf an eligible veteran who accepts funding under this section breaches the terms of the agreement described in paragraph (1), the United States shall be entitled to recover damages in an amount equal to the total amount of such funding received by the veteran.
 (e)Rule of constructionNothing in this section shall be construed to prevent any covered medical school from accepting more than two eligible veterans for the entering class of 2019.
 (f)Report to CongressNot later than December 31, 2020, and annually thereafter for the subsequent 3 years, the Secretary shall submit to Congress a report on the pilot program under this section. Such report shall include the evaluation of the Secretary of the success of the pilot program, including the number of veterans who received funding under the program who matriculated and an evaluation of the academic progress of such veterans.
 (g)Covered medical schoolsIn this section, the term covered medical school means any of the following: (1)The Teague-Cranston medical schools, consisting of—
 (A)Texas A&M College of Medicine; (B)Quillen College of Medicine at East Tennessee State University;
 (C)Boonshoft School of Medicine at Wright State University; (D)Joan C. Edwards School of Medicine at Marshall University; and
 (E)University of South Carolina School of Medicine. (2)Charles R Drew University of Medicine and Science.
 (3)Howard University College of Medicine. (4)Meharry Medical College.
 (5)Morehouse School of Medicine. 305.Bonuses for recruitment, relocation, and retentionSection 705(a) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended—
 (1)in paragraph (1), by striking $230,000,000 and inserting $250,000,000, of which not less than $20,000,000 shall be for recruitment, relocation, and retention bonuses; and
 (2)in paragraph (2), by striking $225,000,000 and inserting $290,000,000, of which not less than $20,000,000 shall be for recruitment, relocation, and retention bonuses.
				306.Inclusion of Vet Center employees in Education Debt Reduction Program of Department of Veterans
			 Affairs
 (a)In generalThe Secretary of Veterans Affairs shall ensure that clinical staff working at Vet Centers are eligible to participate in the Education Debt Reduction Program of the Department of Veterans Affairs under subchapter VII of chapter 76 of title 38, United States Code.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the number of participants in the Education Debt Reduction Program of the Department under such subchapter who work at Vet Centers.
 (c)Vet Center definedIn this section, the term Vet Center has the meaning given that term in section 1712A(h) of title 38, United States Code. IVHealth Care in Underserved Areas 401.Development of criteria for designation of certain medical facilities of the Department of Veterans Affairs as underserved facilities and plan to address problem of underserved facilities (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall develop criteria to designate medical centers, ambulatory care facilities, and community based outpatient clinics of the Department of Veterans Affairs as underserved facilities.
 (b)ConsiderationCriteria developed under subsection (a) shall include consideration of the following with respect to a facility:
 (1)The ratio of veterans to health care providers of the Department of Veterans Affairs for a standardized geographic area surrounding the facility, including a separate ratio for general practitioners and specialists.
 (2)The range of clinical specialties covered by such providers in such area. (3)Whether the local community is medically underserved.
 (4)The type, number, and age of open consults. (5)Whether the facility is meeting the wait-time goals of the Department.
 (6)Such other criteria as the Secretary considers important in determining which facilities are not adequately serving area veterans.
 (c)Analysis of facilitiesNot less frequently than annually, directors of Veterans Integrated Service Networks of the Department shall perform an analysis to determine which facilities within that Veterans Integrated Service Network qualify as underserved facilities pursuant to criteria developed under subsection (a).
				(d)Annual plan To address underserved facilities
 (1)Plan requiredNot later than 1 year after the date of the enactment of this Act and not less frequently than once each year, the Secretary shall submit to Congress a plan to address the problem of underserved facilities of the Department, as designated pursuant to criteria developed under subsection (a).
 (2)ContentsEach plan submitted under paragraph (1) shall address the following: (A)Increasing personnel or temporary personnel assistance, including mobile deployment teams furnished under section 407 of this Act.
 (B)Providing special hiring incentives, including under the Education Debt Reduction Program under subchapter VII of chapter 76 of title 38, United States Code, and recruitment, relocation, and retention incentives.
 (C)Using direct hiring authority. (D)Improving training opportunities for staff.
 (E)Such other actions as the Secretary considers appropriate. 402.Pilot program to furnish mobile deployment teams to underserved facilities (a)In generalThe Secretary of Veterans Affairs shall carry out a pilot program to furnish mobile deployment teams of medical personnel to underserved facilities.
 (b)ElementsIn furnishing mobile deployment teams under subsection (a), the Secretary shall consider the following elements:
 (1)The medical positions of greatest need at underserved facilities. (2)The size and composition of teams to be deployed.
 (3)Such other elements as the Secretary considers necessary for effective oversight of the program established under subsection (a).
 (c)Use of annual analysisThe Secretary shall use the results of the annual analysis conducted under section 401(c) of this Act to form mobile deployment teams under subsection (a) that are composed of the most needed medical personnel for underserved facilities.
				(d)Reporting
 (1)Progress reportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to Congress on the implementation of the pilot program under this section.
 (2)Final reportNot later than the termination of the pilot program under this section, the Secretary shall submit a final report to Congress that contains the recommendations of the Secretary regarding the feasibility and advisability of—
 (A)extending or expanding the pilot program; and (B)making the pilot program (or any aspect thereof) permanent.
 (e)DurationThe pilot program under this section shall terminate 3 years after the date of the enactment of this Act.
 (f)Underserved facility definedIn this section, the term underserved facility means a medical center, ambulatory care facility, or community based outpatient clinic of the Department of Veterans Affairs designated by the Secretary of Veterans Affairs as underserved pursuant to criteria developed under section 401 of this Act.
				403.Pilot program on graduate medical education and residency
				(a)Establishment
 (1)In generalSubject to paragraph (5), the Secretary of Veterans Affairs shall establish a pilot program to establish medical residency positions authorized under section 301(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 7302 note) at covered facilities.
 (2)Covered facilitiesFor purposes of this section, a covered facility is any of the following: (A)A health care facility of the Department of Veterans Affairs.
 (B)A health care facility operated by an Indian tribe or a tribal organization, as those terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (C)A health care facility operated by the Indian Health Service. (D)A Federally-qualified health center, as defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
 (E)A health care facility operated by the Department of Defense. (F)Such other health care facility as the Secretary considers appropriate for purposes of this section.
 (3)AgreementsTo carry out the pilot program under this section, the Secretary may enter into agreements with entities that operate covered facilities in which the Secretary places residents under paragraph (1).
 (4)Parameters for location, affiliate sponsor, and durationWhen determining in which covered facilities to place residents under paragraph (1), the Secretary shall consider the extent to which there is a clinical need for providers in an area, as determined by the following:
 (A)The ratio of veterans to health care providers of the Department for a standardized geographic area surrounding a facility, including a separate ratio for general practitioners and specialists.
 (B)The range of clinical specialties of providers in standardized geographic areas surrounding a facility.
 (C)Whether the specialty of a provider is included in the most recent staffing shortage determination of the Department under section 7412 of title 38, United States Code.
 (D)Whether the local community is designated by the Secretary of Veterans Affairs as underserved pursuant to criteria developed under section 401 of this Act.
 (E)Whether the facility is located in a community that is designated by the Secretary of Health and Human Services as a health professional shortage area under section 332 of the Public Health Service Act (42 U.S.C. 254e).
 (F)Whether the facility is located in a rural or remote area. (G)Such other criteria as the Secretary considers important in determining which facilities are not adequately serving area veterans.
 (5)Priority in placementsDuring the pilot program under this section, the Secretary shall place no fewer than 100 residents in covered facilities—
 (A)operated by the Indian Health Service; (B)operated by an Indian tribe;
 (C)operated by a tribal organization; or (D)located in communities designated by the Secretary as underserved pursuant to criteria developed under section 401 of this Act.
 (6)Stipends and benefitsThe Secretary may pay stipends and provide benefits for residents in positions under paragraph (1), regardless of whether they have been assigned in a Department facility.
 (b)ReimbursementIf a covered facility establishes a new residency program in which the Secretary places a resident under the pilot program, the Secretary shall reimburse that covered facility for costs of the following:
 (1)Curriculum development. (2)Recruitment and retention of faculty.
 (3)Accreditation of the program by the Accreditation Council for Graduate Medical Education. (4)The portion of faculty salaries attributable to duties under an agreement subsection (a)(3).
 (5)Expenses relating to educating a resident under the pilot program. (c)Reporting (1)In generalNot later than 1 year after the date of the enactment of this Act and not less frequently than once each year thereafter until the termination of the pilot program, the Secretary shall submit to Congress a report on the implementation of the pilot program.
 (2)ElementsEach report submitted under paragraph (1) shall include the following with regard to the immediately preceding year, and in comparison to the year immediately preceding that year:
 (A)The number of veterans who received care from residents under the pilot program. (B)The number of veterans who received care from each resident per position described in subsection (a)(1) under the pilot program.
 (C)The number of veterans who received care from residents under the pilot program expressed as a percentage of all individuals who received care from such residents.
 (D)The number of clinical appointments for veterans conducted by each resident under the pilot program.
 (E)The number of clinical appointments for veterans conducted by residents per position described in subsection (a)(1) under the pilot program.
 (F)The number of clinical appointments for veterans expressed as a percentage of all clinical appointments conducted by residents under the pilot program.
 (G)The number of positions described in subsection (a)(1) at each covered facility under the pilot program.
 (H)For each position described in subsection (a)(1) in a residency program affiliated with a health care facility of the Department, the time a resident under the pilot program spent training at that facility of the Department, expressed as a percentage of the total training time for that resident position.
 (I)For each residency program affiliated with a health care facility of the Department, the time all residents under the pilot program spent training at that facility of the Department, expressed as a percentage of the total training time for those residents.
 (J)The time that all residents under the pilot program who are assigned to programs affiliated with health care facilities of the Department spent training at facilities of the Department, expressed as a percentage of the total training time for those residents.
 (K)The cost to the Department of Veterans Affairs under the pilot program in the year immediately preceding the report and since the beginning of the pilot program.
 (L)The cost to the Department of Veterans Affairs per resident placed under the pilot program at each covered facility.
 (M)The number of residents under the pilot program hired by the Secretary to work in the Veterans Health Administration after completion of residency in the year immediately preceding the report and since the beginning of the pilot program.
 (N)The medical specialties pursued by residents under the pilot program. (d)DurationThe pilot program under this section shall terminate on August 7, 2024.
				VOther Matters
			501.Annual report on performance awards and bonuses awarded to certain high-level employees of the
			 department
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
					
						726.Annual report on performance awards and bonuses awarded to certain high-level employees
 (a)In generalNot later than 100 days after the end of each fiscal year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the most recent fiscal year ending before the submittal of the report, a description of all performance awards or bonuses awarded to each of the following:
 (1)Regional Office Director of the Department. (2)Director of a Medical Center of the Department.
 (3)Director of a Veterans Integrated Service Network. (4)Senior executive of the Department.
 (b)ElementsEach report submitted under subsection (a) shall include the following with respect to each performance award or bonus awarded to an individual described in such subsection:
 (1)The amount of each award or bonus. (2)The job title of the individual awarded the award or bonus.
 (3)The location where the individual awarded the award or bonus works. (c)DefinitionsIn this section:
 (1)The term appropriate committees of Congress means the Committees on Veterans’ Affairs and Appropriations of the Senate and House of Representatives.
 (2)The term senior executive means— (A)a career appointee; or
 (B)an individual— (i)in an administrative or executive position; and
 (ii)appointed under section 7306(a) or section 7401(1) of this title. (3)The term career appointee has the meaning given that term in section 3132(a) of title 5, United States Code..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 725 the following new item:
					726. Annual report on performance awards and bonuses awarded to certain high-level employees..
				502.Role of podiatrists in Department of Veterans Affairs
				(a)Inclusion as physician
 (1)In generalSubchapter I of chapter 74 is amended by adding at the end the following new section:  7413.Treatment of podiatrists; clinical oversight standards (a)PodiatristsExcept as provided by subsection (b), a doctor of podiatric medicine who is appointed as a podiatrist under section 7401(1) of this title is eligible for any supervisory position in the Veterans Health Administration to the same degree that a physician appointed under such section is eligible for the position.
 (b)Establishment of clinical oversight standardsThe Secretary, in consultation with appropriate stakeholders, shall establish standards to ensure that specialists appointed in the Veterans Health Administration to supervisory positions do not provide direct clinical oversight for purposes of peer review or practice evaluation for providers of other clinical specialties..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 74 is amended by inserting after the item relating to section 7412 the following new item:
						7413. Treatment of podiatrists; clinical oversight standards..
					(b)Modification and clarification of pay grade
 (1)GradeThe list in section 7404(b) of such title is amended— (A)by striking PHYSICIAN AND DENTIST SCHEDULE and inserting PHYSICIAN AND SURGEON (MD/DO), PODIATRIC SURGEON (DPM), AND DENTIST AND ORAL SURGEON (DDS, DMD) SCHEDULE;
 (B)by striking Physician grade and inserting Physician and surgeon grade; and (C)by striking PODIATRIST, CHIROPRACTOR, AND and inserting CHIROPRACTOR AND.
 (2)ApplicationThe amendments made by paragraph (1) shall apply with respect to a pay period of the Department of Veterans Affairs beginning on or after the date that is 30 days after the date of the enactment of this Act.
					503.Definition of major medical facility project
 (a)Modification of definition of medical facilitySection 8101(3) is amended by striking Secretary and all that follows through nursing home, and inserting Secretary, or as otherwise authorized by law, for the provision of health-care services (including hospital, outpatient clinic, nursing home,.
 (b)Modification of definition of major medical facility projectParagraph (3) of section 8104(a) is amended to read as follows:  (3)For purposes of this subsection, the term major medical facility project means a project for the construction, alteration, or acquisition of a medical facility involving a total expenditure of more than $20,000,000, but such term does not include an acquisition by exchange, nonrecurring maintenance projects of the Department, or the construction, alteration, or acquisition of a shared Federal medical facility for which the Department’s estimated share of the project costs does not exceed $20,000,000..
				504.Authorization of certain major medical facility projects of the Department of Veterans Affairs
 (a)AuthorizationThe Secretary of Veterans Affairs may carry out the following major medical facility project, to be carried out in an amount not to exceed the amount specified for that project: Construction of the new East Bay Community Based Outpatient Clinic and all associated site work, utilities, parking, and landscaping, construction of the Central Valley Engineering and Logistics support facility, and enhanced flood plain mitigation at the Central Valley and East Bay Community Based Outpatient Clinics as part of the realignment of medical facilities in Livermore, California, in an amount not to exceed $117,300,000.
 (b)Authorization of appropriations for constructionThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2018 or the year in which funds are appropriated for the Construction, Major Projects account, $117,300,000 for the project authorized in subsection (a).
 (c)Submittal of informationNot later than 90 days after the date of the enactment of this Act, for the project authorized in subsection (a), the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives the following information:
 (1)A line item accounting of expenditures relating to construction management carried out by the Department of Veterans Affairs for such project.
 (2)The future amounts that are budgeted to be obligated for construction management carried out by the Department for such project.
 (3)A justification for the expenditures described in paragraph (1) and the future amounts described in paragraph (2).
 (4)Any agreement entered into by the Secretary regarding a non-Department of Veterans Affairs Federal entity providing management services relating to such project, including reimbursement agreements and the costs to the Department for such services.
					505.Department of Veterans Affairs personnel transparency
				(a)Publication of staffing and vacancies
 (1)Website requiredSubject to paragraph (2) and not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall make publicly available on an Internet website of the Department of Veterans Affairs the following information, which shall, subject to subparagraph (D), be displayed by departmental component or, in the case of information relating to Veterans Health Administration positions, by medical facility:
 (A)The number of personnel encumbering positions. (B)The number of accessions and separation actions processed during the quarter preceding the date of the publication of the information.
 (C)The number of vacancies, by occupation. (D)The percentage of new hires for the Department who were hired within the time-to-hire target of the Office of Personnel Management, disaggregated by administration.
 (2)ExceptionsThe Secretary may withhold from publication under paragraph (1) information relating to law enforcement, information security, or such positions in the Department that the Secretary determines to be sensitive.
 (3)Update of informationThe Secretary shall update the information on the website required under paragraph (1) on a quarterly basis.
 (4)Treatment of contractor positionsAny Department of Veterans Affairs position that is filled with a contractor may not be treated as a Department position for purposes of the information required to be published under paragraph (1).
 (5)Inspector General reviewOn a semi-annual basis, the Inspector General of the Department shall review the administration of the website required under paragraph (1) and make recommendations relating to the improvement of such administration.
 (b)Report to CongressThe Secretary of Veterans Affairs shall submit to Congress an annual report on the steps the Department is taking to achieve full staffing capacity. Each such report shall include the amount of additional funds necessary to enable the Department to reach full staffing capacity.
				506.Program on establishment of peer specialists in patient aligned care team settings within medical
			 centers of Department of Veterans Affairs
 (a)Program requiredThe Secretary of Veterans Affairs shall carry out a program to establish not fewer than two peer specialists in patient aligned care teams at medical centers of the Department of Veterans Affairs to promote the use and integration of services for mental health, substance use disorder, and behavioral health in a primary care setting.
 (b)Timeframe for establishment of programThe Secretary shall carry out the program at medical centers of the Department as follows: (1)Not later than May 31, 2019, at not fewer than 15 medical centers of the Department.
 (2)Not later than May 31, 2020, at not fewer than 30 medical centers of the Department. (c)Selection of locations (1)In generalThe Secretary shall select medical centers for the program as follows:
 (A)Not fewer than five shall be medical centers of the Department that are designated by the Secretary as polytrauma centers.
 (B)Not fewer than 10 shall be medical centers of the Department that are not designated by the Secretary as polytrauma centers.
 (2)ConsiderationsIn selecting medical centers for the program under paragraph (1), the Secretary shall consider the feasibility and advisability of selecting medical centers in the following areas:
 (A)Rural areas and other areas that are underserved by the Department. (B)Areas that are not in close proximity to an active duty military installation.
 (C)Areas representing different geographic locations, such as census tracts established by the Bureau of the Census.
 (d)Gender-Specific servicesIn carrying out the program at each location selected under subsection (c), the Secretary shall ensure that—
 (1)the needs of female veterans are specifically considered and addressed; and (2)female peer specialists are made available to female veterans who are treated at each location.
 (e)Engagement with community providersAt each location selected under subsection (c), the Secretary shall consider ways in which peer specialists can conduct outreach to health care providers in the community who are known to be serving veterans to engage with those providers and veterans served by those providers.
				(f)Reports
					(1)Periodic reports
 (A)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than once every 180 days thereafter until the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report on the program.
 (B)ElementsEach report required by subparagraph (A) shall, with respect to the 180-day period preceding the submittal of the report, include the following:
 (i)The findings and conclusions of the Secretary with respect to the program. (ii)An assessment of the benefits of the program to veterans and family members of veterans.
 (iii)An assessment of the effectiveness of peer specialists in engaging under subsection (e) with health care providers in the community and veterans served by those providers.
 (2)Final reportNot later than 180 days after the Secretary determines that the program is being carried out at the last location to be selected under subsection (c), the Secretary shall submit to Congress a report detailing the recommendations of the Secretary as to the feasibility and advisability of expanding the program to additional locations.
					507.Department of Veterans Affairs medical scribe pilot program
 (a)In generalThe Secretary of Veterans Affairs shall carry out a 2-year pilot program under which the Secretary shall increase the use of medical scribes at Department of Veterans Affairs medical centers.
 (b)LocationsThe Secretary shall carry out the pilot program at the 10 medical centers of the Department as follows:
 (1)At least four such medical centers located in rural areas. (2)At least four such medical centers located in urban areas.
 (3)Two such medical centers located in areas with need for increased access or increased efficiency, as determine by the Secretary.
					(c)Medical scribes
 (1)HiringUnder the pilot program the Secretary shall— (A)hire 20 new Department of Veterans Affairs term employees as medical scribes; and
 (B)seek to enter into contracts with appropriate entities for the employment of 20 additional medical scribes.
 (2)DistributionThe Secretary shall assign four medical scribes to each of the 10 medical centers of the Department where the Secretary carries out the pilot program as follows:
 (A)Two scribes shall be assigned to each of two physicians. (B)Thirty percent of the scribes shall be employed in the provision of emergency care.
 (C)Seventy percent of the scribes shall be employed in the provision of speciality care in specialties with the longest patient wait times or lowest efficiency ratings, as determined by the Secretary.
						(d)Reports
 (1)Reports to CongressNot later than 180 days after the commencement of the pilot program required under this section, and every 180 days thereafter for the duration of the pilot program, the Secretary of Veterans Affairs shall submit to Congress a report on the pilot program. Each such report shall include each of the following:
 (A)A separate analysis of each the following with respect to medical scribes employed by the Department of Veterans Affairs and medical scribes performing Department of Veterans Affairs functions under a contract:
 (i)Provider efficiency. (ii)Patient satisfaction.
 (iii)Average wait time. (iv)The number of patients seen per day by each physician or practitioner.
 (v)The amount of time required to hire and train an employee to perform medical scribe functions under the pilot program.
 (B)Metrics and data for analyzing the effects of the pilot program, including an evaluation of the each of the elements under clauses (i) through (iv) of subparagraph (A) at medical centers who employed scribes under the pilot program for an appropriate period preceding the hiring of such scribes.
 (2)Comptroller General reportNot later than 90 days after the termination of the pilot program under this section, the Comptroller General of the United States shall submit to Congress a report on the pilot program. Such report shall include a comparison of the pilot program with similar programs carried out in the private sector.
 (e)DefinitionsIn this section: (1)The term medical scribe means an unlicensed individual hired to enter information into the electronic health record or chart at the direction of a physician or licensed independent practitioner whose responsibilities include the following:
 (A)Assisting the physician or practitioner in navigating the electronic health record. (B)Responding to various messages as directed by the physician or practitioner.
 (C)Entering information into the electronic health record, as directed by the physician or practitioner.
 (2)The terms urban and rural have the meanings given such terms under the rural-urban commuting codes developed by the Secretary of Agriculture and the Secretary of Health and Human Services.
 (f)FundingThe pilot program under this section shall be carried out using amounts otherwise authorized to be appropriated for the Department of Veterans Affairs. No additional amounts are authorized to be appropriated to carry out such program.
				508.Extension of requirement to collect fees for housing loans guaranteed by Secretary of Veterans
 AffairsSection 3729(b)(2) of title 38, United States Code, is amended by striking 2027 each place it appears and inserting 2028. 509.Extension of reduction in amount of pension furnished by Department of Veterans Affairs for certain veterans covered by Medicaid plans for services furnished by nursing facilitiesSection 5503(d)(7) of title 38, United States Code, is amended by striking September 30, 2027 and inserting September 30, 2028.
			510.Appropriation of amounts
 (a)Veterans Choice ProgramThere is authorized to be appropriated, and is appropriated, to the Secretary of Veterans Affairs, out of any funds in the Treasury not otherwise appropriated, $5,200,000,000 to be deposited in the Veterans Choice Fund under section 802 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note).
 (b)Availability of amountsThe amounts appropriated under subsection (a) shall be available for obligation or expenditure without fiscal year limitation.
 511.Technical correctionSection 1712I of title 38, United States Code, is redesignated as section 1720I of such title. 512.Budgetary effects (a)Statutory Pay-As-You-Go scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
 (b)Senate PAYGO scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).Speaker of the House of RepresentativesVice President of the United States and President of the Senate